
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14

OFFICE LEASE

FORTY-FIVE FREMONT ASSOCIATES,
A CALIFORNIA GENERAL PARTNERSHIP,
Landlord

and

EMBARCADERO TECHNOLOGIES, INC.,
Tenant

DATED AS OF: November   , 2000

TABLE OF CONTENTS

Paragraph


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

1.   Premises   1 2.   Certain Basic Lease Terms   1 3.   Term; Delivery of
Possession of Premises   2 5.   Monthly Rent   4 6.   Security Deposit.   4 7.  
Additional Rent: Increases in Operating Expenses and Tax Expenses   5 8.   Use
of Premises; Compliance with Law   9 9.   Alterations and Restoration   11 10.  
Repair   13 11.   Abandonment   13 12.   Liens   14 13.   Assignment and
Subletting   14 14.   Indemnification of Landlord   19 15.   Insurance   19 16.
  Mutual Waiver of Subrogation Rights   21 17.   Utilities   21 18.   Personal
Property and Other Taxes   24 19.   Rules and Regulations   24 20.   Surrender;
Holding Over   24 21.   Subordination and Attornment   25 22.   Financing
Condition   26 23.   Entry by Landlord   26 24.   Insolvency or Bankruptcy   26
25.   Default and Remedies   27 26.   Damage or Destruction   30 27.   Eminent
Domain   31 28.   Landlord's Liability; Sale of Building   31 29.   Estoppel
Certificates   32 30.   Right of Landlord to Perform   33 31.   Late Charge   33
32.   Attorneys' Fees; Waiver of Jury Trial   33 33.   Waiver   34 34.   Notices
  34 35.   Deleted   34

--------------------------------------------------------------------------------

36.   Defined Terms and Marginal Headings   34 37.   Time and Applicable Law  
35 38.   Successors   35 39.   Entire Agreement; Modifications   35 40.   Light
and Air   35 41.   Name of Building   35 42.   Severability   35 43.   Authority
  35 44.   No Offer   35 45.   Real Estate Brokers   36 46.   Consents and
Approvals   36 47.   Reserved Rights   36 48.   Financial Statements   37 49.  
Signage   37 50.   Nondisclosure of Lease Terms   37 51.   Hazardous Substance
Disclosure   37 52.   Option to Renew   37

EXHIBITS:

A —   Outline of Premises     B —   Rules and Regulations   1

--------------------------------------------------------------------------------


LEASE


    THIS LEASE is made as of the 15 day of November, 2000, between FORTY-FIVE
FREMONT ASSOCIATES, a California general partnership ("Landlord"), and
EMBARCADERO TECHNOLOGIES, INC., a Delaware corporation ("Tenant").

    1.  Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, on the terms and conditions set forth herein, the space outlined
on the attached Exhibit A (the "Premises"). The Premises are located on the
floors specified in Paragraph 2 below of the building (the "Building") located
at 45 Fremont Street, San Francisco, California. The Building, the parcel(s) of
land (the "Land") on which the Building is located and the other improvements on
the Land are referred to herein as the "Real Property."

    Tenant's lease of the Premises shall include the right to use, in common
with others and subject to the other provisions of this Lease, the public
lobbies, entrances, stairs, elevators and other public portions of the Building.
All of the windows and outside walls of the Premises and any space in the
Premises used for shafts, stacks, pipes, conduits, ducts, electrical equipment
or other utilities or Building facilities are reserved solely to Landlord and
Landlord shall have rights of access through the Premises for the purpose of
operating, maintaining and repairing the same. Notwithstanding the preceding
sentence, during the term of this Lease Tenant shall have the non-exclusive
license, in common with use by Landlord and other tenants of the Building, to
use the vertical shafts and horizontal raceways and ducts within the Premises
for purposes of installation therein of telephone, data and electrical wires and
cables which are part of the Initial Alterations (as defined in Paragraph 4.a.)
or Alterations (as defined in Paragraph 9) approved by Landlord pursuant to this
Lease, provided that such license is more particularly set forth in an amendment
to this Lease executed by Landlord and Tenant.

    2.  Certain Basic Lease Terms. As used herein, the following terms shall
have the meaning specified below:

a.Floor(s) on which the Premises are located: Fourteenth (14th) Floor

b.Lease term: Approximately seven (7) years and one (1) month. The term of this
Lease shall commence on the date (the "Commencement Date") Landlord delivers the
Premises to Tenant in the condition required by the first sentence of
Paragraph 4.a. The term of this Lease shall end on the date (the "Expiration
Date") which is the last day of the eighty-fourth (84th) full calendar month
following the Rent Commencement Date (as defined in Paragraph 5.a. below). The
scheduled Commencement Date (the "Scheduled Commencement Date") with respect to
the Premises is July 1, 2001.

c.Monthly Rent: The respective sums set forth as follows: Lease Year 1 & 2:
Seventy-Four Thousand Five Hundred Ninety-Two Dollars ($74,592.00); Lease Years
3, 4, & 5: Seventy-Nine Thousand Sixty-Seven Dollars ($79,067.00); Lease Years 6
& 7: Eighty-Two Thousand Fifty-One Dollars ($82,051.00). Lease Year 1 shall
commence on the Rent Commencement Date and shall end on the last day of the
twelfth (12th) full calendar month after the Rent Commencement Date, and each
subsequent Lease Year shall be the twelve (12) full calendar month period
following the prior Lease Year.

d.Security Deposit: $82,051.00

e.Tenant's Share: 3.27%, which percentage has been calculated by dividing
(A) the rentable square footage of the Premises, which the parties stipulate as
being 17,902 rentable square feet., by (B) the total rentable square footage of
the Building, which the parties stipulate as totaling 548,110 rentable square
feet for purposes of this Lease.

1

--------------------------------------------------------------------------------

f.Base Year: The calendar year 2001.

BaseTax Year: The fiscal tax year ending June 30, 2002.

g.Business of Tenant: Software Database Tools.

h.Real estate brokers: Shorenstein Management, Inc.

    3.  Term; Delivery of Possession of Premises.

        a.  The term of this Lease shall commence as provided in Paragraph 2.b.,
and, unless sooner terminated pursuant to the terms hereof or at law, shall
expire on the Expiration Date (defined in Paragraph 2.b.). Upon either party's
request after the Commencement Date shall have occurred hereunder, the parties
shall execute a written confirmation of the Commencement Date and the Expiration
Date.

        b.  Landlord shall act diligently and in good faith to deliver the
Premises to Tenant on the Scheduled Commencement Date. If Landlord, for any
reason whatsoever, cannot deliver possession of the Premises to Tenant on the
Scheduled Commencement Date, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom, nor
shall the same amend Tenant's obligations under this Lease; provided, however,
that in the event that Landlord does not deliver the Premises to Tenant on or
prior to the date that is one-hundred twenty (120) days after the Scheduled
Commencement Date, as such date shall be extended for delays caused by Force
Majeure (such date, as so extended, the "Trigger Date"), then Tenant shall have
the right to terminate this Lease by notice to Landlord given, if at all, within
ten (10) days after the Trigger Date. For purposes of this Lease, "Force
Majeure" shall mean strikes, lock-outs, labor disputes, shortages of material or
labor, fire, earthquake, flood or other casualty, acts of God or any other cause
(other than financial inability) beyond the reasonable control of Landlord,
except that for purposes of this Paragraph 3.b. a holdover of the Premises by
any tenant or other occupant shall not be considered Force Majeure.

    4.  Premises As-Is.

        a.  Premises As-Is. Landlord shall deliver the Premises to Tenant, and
Tenant shall accept the Premises from Landlord, broom clean, but otherwise in
their "as is" state and condition as of the delivery date. Except as provided
below in this Paragraph 4, Landlord shall have no obligation to make or pay for
any improvements or renovations in or to the Premises or to otherwise prepare
the Premises for Tenant's occupancy. The parties acknowledge that Tenant intends
to make certain alterations and improvements (the "Initial Alterations") to the
Premises after the delivery thereof to prepare the same for Tenant's initial
occupancy. The construction of the Initial Alterations shall be governed by
Paragraph 9 hereof. The general contractor selected by Tenant in accordance with
Paragraph 9 hereof to construct the Initial Alterations is referred to
hereinafter as "Contractor."

        b.  Landlord's Allowance. Landlord shall contribute toward the cost of
the construction and installation of the Initial Alterations (including, without
limitation, Contractor's fee and, if Tenant does not select
Turner-Shorenstein, L.P. or such other contractor designated by Landlord
("Landlord's Contractor") as Contractor, the Alteration Operations Fee provided
for in Paragraph 9) an amount not to exceed Five Dollars ($5.00) per rentable
square foot of the Premises ("Landlord's Allowance"). No portion of Landlord's
Allowance may be applied to the cost of personal property, equipment, trade
fixtures, moving expenses, furniture (including work stations and modular office
furniture, regardless of the method of attachment to walls and/or floors),
signage or free rent, or to Tenant's design, space planning, architectural or
engineering or other consultants' costs. Notwithstanding anything to the
contrary in this Paragraph 4.b., Landlord's Allowance shall be available for
disbursement pursuant to the terms hereof only for the first twelve (12) months
after the Commencement Date. Accordingly, if

2

--------------------------------------------------------------------------------

any portion of Landlord's Allowance is not utilized prior to the date that is
twelve (12) months from the Commencement Date, such unused portion shall be
forfeited by Tenant.

    Landlord shall disburse Landlord's Allowance directly to Contractor, or
subcontractors, or to Tenant as Landlord and Tenant may agree, in monthly
installments. Each disbursement shall be conditioned upon Landlord's receipt of
invoices to be furnished by Tenant covering work actually performed,
construction in place and materials delivered to the site (as may be
applicable). To the extent permitted by law, Landlord may withhold the amount of
any and all retention percentages provided for in original contracts or
subcontracts until the earlier of (i) the expiration of the applicable lien
period or (ii) Landlord's receipt of a waiver of lien rights from the general
contractor, subcontractors or suppliers whose invoices are applicable to the
respective disbursement for, and/or on account of, the work or materials covered
by such invoice. In the event the cost of the Initial Alterations exceeds
Landlord's Allowance set forth above, Tenant shall pay all such excess costs
(the "Excess Cost") directly to Contractor or the subcontractors or suppliers
involved and shall furnish to Landlord copies of receipted invoices therefor and
such waivers of lien rights as Landlord may reasonably require.

    If the Alteration Operations Fee is applicable, then, at the time Landlord
makes any disbursement of Landlord's Allowance, Landlord shall retain from
Landlord's Allowance, as a partial payment of the Alteration Operations Fee, a
proportionate amount of the Alteration Operations Fee based upon Landlord's
reasonable estimation of the amount required to be withheld from each
disbursement in order to ensure that the entire Alteration Operations Fee is
retained over the course of construction on a prorata basis. At such time as
Landlord's Allowance has been entirely disbursed, Tenant shall, within fifteen
(15) days of written demand, pay to Landlord the remainder, if any, of the
Alteration Operations Fee not yet paid to Landlord.

    In addition to Landlord's Allowance, Landlord shall pay for the entire cost
of the Landlord's Work described in Paragraph 4.c. below.

        c.  Landlord's Work. Regardless of whether Tenant selects Landlord's
Contractor or another general contractor as Contractor, Landlord shall cause
Landlord's Contractor to perform the following work ("Landlord's Work") at
Landlord's cost:

i.Perform all work necessary within the finished walls of the existing core area
restrooms in the Premises to cause such restrooms to comply with Title 24
accessibility standards, to the extent such work is required under Legal
Requirements that are applicable as of the Commencement Date.

ii.Perform all work necessary (if any) to cause the common areas of the Building
that are reasonably anticipated to be in Tenant's path of travel to the Premises
to comply with Title 24 accessibility standards, to the extent such work is
required under Legal Requirements that are applicable as of the Commencement
Date.

In no event shall Landlord's Work include any work required by reason of or
triggered by (x) the Initial Alterations or any other Alterations of Tenant,
(y) Tenant's particular use of the Premises (as opposed to Tenant's use of the
Premises for their permitted purposes in a normal and customary manner), or
(z) Tenant's particular employees or employment practices. Landlord's Work shall
be completed prior to the Rent Commencement Date, subject to delays caused by
Force Majeure. To the extent Landlord's Work is performed during the period of
construction of the Initial Alterations, if Tenant does not select Landlord's
Contractor as Contractor, Tenant shall cause Contractor to cooperate with
Landlord's Contractor in the coordination of the construction of Landlord's Work
and the construction of the Initial Alterations, and in the case of any
irreconcilable conflict, the construction of Landlord's Work and the
requirements of Landlord and Landlord's Contractor with respect thereto shall be
given priority.

3

--------------------------------------------------------------------------------

    5.  Monthly Rent.

        a.  Beginning on the date (the "Rent Commencement Date") that is the
earlier of (i) thirty (30) days following the Commencement Date, or (ii) the
date Tenant commences occupancy of the Premises or any portion thereof for the
conduct of business, and thereafter on or before the first day of each calendar
month during the term hereof, Tenant shall pay to Landlord, as monthly rent for
the Premises, the Monthly Rent specified in Paragraph 2above. If the Rent
Commencement Date is a day other than the first day of a calendar month, or if
the term of this Lease terminates on a day other than the last day of a calendar
month, then the Monthly Rent payable for such partial month shall be
appropriately prorated on the basis of a thirty (30)-day month. Monthly Rent and
the Additional Rent specified in Paragraph 7 shall be paid by Tenant to
Landlord, in advance, without deduction, offset, prior notice or demand, in
immediately available funds of lawful money of the United States of America, or
by good check as described below, at the office of Shorenstein Company, L.P., at
555 California Street, 14th floor, San Francisco, California 94104, or to such
other person or at such other place as Landlord may from time to time designate
in writing. Payments made by check must be drawn either on a California
financial institution or on a financial institution that is a member of the
federal reserve system. Notwithstanding the foregoing, Tenant shall pay to
Landlord together with Tenant's execution and delivery of this Lease to
Landlord, the Monthly Rent due for the Premises for the first full calendar
month after the Rent Commencement Date, and such payment shall be applied
against the Monthly Rent first due under this Lease.

        b.  All amounts payable by Tenant to Landlord under this Lease, or
otherwise payable in connection with Tenant's occupancy of the Premises, in
addition to the Monthly Rent hereunder and Additional Rent under Paragraph 7,
shall constitute rent owed by Tenant to Landlord hereunder.

        c.  Any rent not paid by Tenant to Landlord within five (5) days after
the date due shall bear interest from the date due to the date of payment by
Tenant at an annual rate of interest (the "Interest Rate") equal to the lesser
of (i) the maximum annual interest rate allowed by law on such due date for
business loans (not primarily for personal, family or household purposes) not
exempt from the usury law, or (ii) a rate equal to the sum of four
(4) percentage points over the six-month United States Treasury bill rate (the
"Treasury Rate") in effect from time to time during such delinquency (or if
there is no such publicly announced rate, the rate quoted by the San Francisco
Main Office of Bank of America, N.A., or any successor bank thereto, in pricing
ninety (90)-day commercial loans to substantial commercial borrowers).
Notwithstanding the foregoing, Landlord shall give Tenant notice of non-payment
of rent when due and five (5) days after delivery of such notice to cure such
non-payment once in each calendar year before assessing interest in such
calendar year pursuant to this Paragraph 5.c. Failure by Tenant to pay rent when
due, including any interest accrued under this subparagraph, after the
expiration of any applicable notice and cure period provided in Paragraph 25.a.
below, shall constitute an Event of Default (as defined in Paragraph 25 below)
giving rise to all the remedies afforded Landlord under this Lease and at law
for nonpayment of rent.

        d.  No security or guaranty which may now or hereafter be furnished to
Landlord for the payment of rent due hereunder or for the performance by Tenant
of the other terms of this Lease shall in any way be a bar or defense to any of
Landlord's remedies under this Lease or at law.

    6.  Security Deposit. Upon execution of this Lease, Tenant shall pay to
Landlord the Security Deposit specified in Paragraph 2.d. above as security for
Tenant's performance of all of Tenant's covenants and obligations under this
Lease; provided, however, that the Security Deposit is not an advance rent
deposit or an advance payment of any other kind, nor a measure of Landlord's
damages upon Tenant's default. Landlord shall not be required to segregate the
Security Deposit from its other funds and no interest shall accrue or be payable
to Tenant with respect thereto. Landlord may (but shall not be required to) use
the Security Deposit or any portion thereof to cure any Event of Default or to
compensate Landlord for any damage Landlord incurs as a result of Tenant's
failure to perform

4

--------------------------------------------------------------------------------

any of its covenants or obligations hereunder, it being understood that any use
of the Security Deposit shall not constitute a bar or defense to any of
Landlord's remedies under this Lease or at law. In such event and upon written
notice from Landlord to Tenant specifying the amount of the Security Deposit so
utilized by Landlord and the particular purpose for which such amount was
applied, Tenant shall immediately deposit with Landlord an amount sufficient to
return the Security Deposit to an amount equal to one hundred ten percent (110%)
of the amount specified in Paragraph 2.d. as the same may have been increased by
prior applications of this Paragraph 6. Tenant's failure to make such payment to
Landlord within five (5) days of Landlord's notice shall constitute an Event of
Default. If Tenant is not in default at the expiration or termination of this
Lease, Landlord shall return to Tenant the Security Deposit or the balance
thereof then held by Landlord; provided, however, that in no event shall any
such return be construed as an admission by Landlord that Tenant has performed
all of its covenants and obligations hereunder. No holder of a Superior Interest
(as defined in Paragraph 21 below), nor any purchaser at any judicial or private
foreclosure sale of the Real Property or any portion thereof, shall be
responsible to Tenant for the Security Deposit unless and only to the extent
such holder or purchaser shall have actually received the same.

    7.  Additional Rent: Increases in Operating Expenses and Tax Expenses.

        a.  Operating Expenses. Tenant shall pay to Landlord, at the times
hereinafter set forth, Tenant's Share, as specified in Paragraph 2.e. above, of
any increase in the Operating Expenses (as defined below) incurred by Landlord
in each calendar year subsequent to the Base Year specified in Paragraph 2.f.
above, over the Operating Expenses incurred by Landlord during the Base Year.
The amounts payable under this Paragraph 7.a. and Paragraph 7.b. below are
termed "Additional Rent" herein.

    The term "Operating Expenses" shall mean the total costs and expenses
incurred by Landlord in connection with the management, operation, maintenance,
repair and ownership of the Real Property, including, without limitation, the
following costs: (1) salaries, wages, bonuses and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
life insurance, including group life insurance, welfare and other fringe
benefits, and vacation, holidays and other paid absence benefits) relating to
employees of Landlord or its agents engaged in the operation, repair, or
maintenance of the Real Property; (2) payroll, social security, workers'
compensation, unemployment and similar taxes with respect to such employees of
Landlord or its agents, and the cost of providing disability or other benefits
imposed by law or otherwise, with respect to such employees; (3) the cost of
uniforms (including the cleaning, replacement and pressing thereof) provided to
such employees; (4) premiums and other charges incurred by Landlord with respect
to fire, other casualty, rent and liability insurance, any other insurance as is
deemed necessary or advisable in the reasonable judgment of Landlord, or any
insurance required by the holder of any Superior Interest (as defined in
Paragraph 21 below), and, after the Base Year, costs of repairing an insured
casualty to the extent of the deductible amount under the applicable insurance
policy; provided that, if Landlord does not carry earthquake insurance during
the Base Year, but obtains earthquake insurance subsequent to the Base Year,
then the initial annual premium for the earthquake insurance shall not be
included in Operating Expenses, and Operating Expenses in any given year
subsequent to the first calendar year in which Landlord obtains earthquake
insurance shall include only the increases in the annual premium over the annual
premium paid for the earthquake insurance for the first calendar year after the
Base Year in which Landlord carries the same; (5) water charges and sewer rents
or fees; (6) license, permit and inspection fees; (7) sales, use and excise
taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Real Property and Building systems and
equipment; (8) telephone, telegraph, postage, stationery supplies and other
expenses incurred in connection with the operation, maintenance, or repair of
the Real Property; (9) management fees and expenses; (10) costs of repairs to
and maintenance of the Real Property, including building systems and
appurtenances thereto and normal repair and replacement of worn-out equipment,
facilities and

5

--------------------------------------------------------------------------------

installations, but excluding the replacement of major building systems (except
to the extent provided in (16) and (17) below); (11) fees and expenses for
janitorial, window cleaning, guard, extermination, water treatment, rubbish
removal, plumbing and other services and inspection or service contracts for
elevator, electrical, mechanical and other building equipment and systems or as
may otherwise be necessary or proper for the operation, repair or maintenance of
the Real Property; (12) costs of supplies, tools, materials, and equipment used
in connection with the operation, maintenance or repair of the Real Property;
(13) accounting, legal and other professional fees and expenses; (14) fees and
expenses for painting the exterior or the public or common areas of the Building
and the cost of maintaining the sidewalks, landscaping and other common areas of
the Real Property; (15) costs and expenses for electricity, chilled water, air
conditioning, water for heating, gas, fuel, steam, heat, lights, power and other
energy related utilities required in connection with the operation, maintenance
and repair of the Real Property; the cost of any capital improvements made by
Landlord to the Real Property or capital assets acquired by Landlord after the
Base Year in order to comply with any local, state or federal law, ordinance,
rule, regulation, code or order of any governmental entity or insurance
requirement (collectively, "Legal Requirement") with which the Real Property was
not required to comply during the Base Year, or to comply with any amendment or
other change to the enactment or interpretation of any Legal Requirement from
its enactment or interpretation during the Base Year; (17) the cost of any
capital improvements made by Landlord to the Building or capital assets acquired
by Landlord after the Base Year for the protection of the health and safety of
the occupants of the Real Property or that are designed to reduce other
Operating Expenses; (18) the cost of furniture, draperies, carpeting,
landscaping and other customary and ordinary items of personal property
(excluding paintings, sculptures and other works of art) provided by Landlord
for use in common areas of the Building or in the Building office (to the extent
that such Building office is dedicated to the operation and management of the
Real Property); (19) any expenses and costs resulting from substitution of work,
labor, material or services in lieu of any of the above itemizations, or for any
additional work, labor, services or material resulting from compliance with any
Legal Requirement applicable to the Real Property or any parts thereof
(excluding costs of capital improvements made in order to comply with Legal
Requirements with which the Real Property was required to comply during the Base
Year); and (20) Building office rent or rental value, to the extent that such
Building office is dedicated to the operation and management of the Real
Property. With respect to the costs of items included in Operating Expenses
under (16) and (17), such costs shall be amortized over a reasonable period, as
determined by Landlord, together with interest on the unamortized balance at a
rate per annum equal to three (3) percentage points over the Treasury Rate
charged at the time such item is constructed or acquired, or at such higher rate
as may have been paid by Landlord on funds borrowed for the purpose of
constructing or acquiring such item, but in either case not more than the
maximum rate permitted by law at the time such item is constructed or acquired.

    Operating Expenses shall not include the following: (i) depreciation on the
Building or equipment or systems therein; (ii) debt service; (iii) rental under
any ground or underlying lease; (iv) interest (except as expressly provided in
this Paragraph 7.a.); (v) Tax Expenses (as defined in Paragraph 7.b. below);
(vi) attorneys' and other professional fees and expenses incurred in connection
with lease negotiations with prospective Building tenants or the enforcement of
leases affecting the Real Property; (vii) the cost (including any amortization
thereof) of any improvements or alterations which would be properly classified
as capital expenditures according to generally accepted property management
practices (except to the extent expressly included in Operating Expenses
pursuant to this Paragraph 7.a.); (viii) the cost of decorating, improving for
tenant occupancy, painting or redecorating portions of the Building to be
demised to tenants; (ix) wages, salaries, benefits or other similar compensation
paid to executive employees of Landlord or Landlord's agents above the rank of
Building manager; (x) advertising and promotional expenditures, and costs of
signage identifying any tenant of the Building (other than Building directory or
floor directory signage); (xi) real estate broker's or other leasing
commissions; (xii) penalties or other costs incurred due to a violation by
Landlord, as

6

--------------------------------------------------------------------------------

determined by written admission, stipulation, final judgment or arbitration
award, of any of the terms and conditions of this Lease or any other lease
relating to the Building except to the extent such costs reflect costs that
would have been incurred by Landlord absent such violation; (xiii) subject to
the provisions of item (4) above, repairs and other work occasioned by fire,
windstorm or other casualty, to the extent Landlord is reimbursed by insurance
proceeds, and other work paid from insurance or condemnation proceeds; (xiv)
costs, penalties or fines arising from Landlord's violation of any applicable
governmental rule or authority except to the extent such costs reflect costs
that would have been incurred by Landlord absent such violation; (xv) overhead
and profit increments paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Building or for supplies or other
materials to the extent that the cost of the services, supplies or materials
materially exceed the amounts normally payable for similar goods and services
under similar circumstances (taking into account the market factors in effect on
the date any relevant contracts were negotiated) in comparable buildings in the
San Francisco financial district; (xvi) charitable and political contributions;
(xviii) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature (except equipment that is not affixed to the Building and is used in
providing janitorial services, and except to the extent such costs would
otherwise be includable pursuant to items (16) and (17) as set forth in the
immediately preceding paragraph); (xix) costs directly and solely attributable
to the garage in the Building, including, without limitation, payroll for
clerks, attendants, book-keeping, parking, insurance premiums, parking
management fees, parking tickets, janitorial services, striping and painting of
surfaces (provided, however, that the cost of providing utilities to the garage
shall be included in Operating Expenses); (xx) any expense for which Landlord is
actually directly reimbursed by a tenant or other party (other than through a
provision similar to the first Paragraph of this Paragraph 7.a.), including,
without limitation, payments for Excess Services; or (xxii) the cost of services
made available at no additional charge to any tenant in the Building but not to
Tenant.

        b.  Tax Expenses. Tenant shall pay to Landlord as Additional Rent under
this Lease, at the times hereinafter set forth, Tenant's Share, as specified in
Paragraph 2.e. above, of any increase in Tax Expenses (as defined below)
incurred by Landlord in each calendar year, over Tax Expenses incurred by
Landlord during the Base Tax Year. Notwithstanding the foregoing, if any
reassessment, reduction or recalculation of any item included in Tax Expenses
during the term results in a reduction of Tax Expenses, then for purposes of
calculating Tenant's Share of increases in Tax Expenses from and after the
calendar year in which such adjustment occurs, Tax Expenses for the Base Tax
Year shall be adjusted to reflect such reduction.

    The term "Tax Expenses" shall mean all taxes, assessments (whether general
or special), excises, transit charges, housing fund assessments or other housing
charges, improvement districts, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied,
charged, confirmed or imposed on the Real Property, on Landlord with respect to
the Real Property, on the act of entering into leases of space in the Real
Property, on the use or occupancy of the Real Property or any part thereof, with
respect to services or utilities consumed in the use, occupancy or operation of
the Real Property, on any improvements, fixtures and equipment and other
personal property of Landlord located in the Real Property and used in
connection with the operation of the Real Property, or on or measured by the
rent payable under this Lease or in connection with the business of renting
space in the Real Property, including, without limitation, any gross income tax
or excise tax levied with respect to the receipt of such rent, by the United
States of America, the State of California, the City and County of San
Francisco, any political subdivision, public corporation, district or other
political or public entity or public authority, and shall also include any other
tax, fee or other excise, however described, which may be levied or assessed in
lieu of, as a substitute (in whole or in part) for, or as an addition to, any
other Tax Expense. Tax Expenses shall include reasonable attorneys' fees, costs
and disbursements incurred in connection with proceedings to contest, determine
or reduce Tax Expenses. If it shall not be lawful for Tenant to reimburse
Landlord for any increase in Tax

7

--------------------------------------------------------------------------------

Expenses as defined herein, the Monthly Rent payable to Landlord prior to the
imposition of such increases in Tax Expenses shall be increased to net Landlord
the same net Monthly Rent after imposition of such increases in Tax Expenses as
would have been received by Landlord prior to the imposition of such increases
in Tax Expenses.

    Tax Expenses shall not include income, franchise, transfer, inheritance or
capital stock taxes, unless, due to a change in the method of taxation, any of
such taxes is levied or assessed against Landlord in lieu of, as a substitute
(in whole or in part) for, or as an addition to, any other charge which would
otherwise constitute a Tax Expense.

        c.  Adjustment for Occupancy Factor. Notwithstanding any other provision
herein to the contrary, in the event the Building is not at least ninety-five
percent (95%) occupied during the Base Year or any calendar year during the term
after the Base Year, an adjustment shall be made by Landlord in computing
Operating Expenses for the Base Year and such calendar year so that those
Operating Expenses which vary based on levels of occupancy shall be computed for
such year as though the Building had been ninety-five percent (95%) occupied
during such year. In addition, if any particular work or service includable in
Operating Expenses is not furnished to a tenant who has undertaken to perform
such work or service itself, Operating Expenses shall be deemed to be increased
by an amount equal to the additional Operating Expenses which would have been
incurred if Landlord had furnished such work or service to such tenant. The
parties agree that statements in this Lease to the effect that Landlord is to
perform certain of its obligations hereunder at its own or sole cost and expense
shall not be interpreted as excluding any cost from Operating Expenses or Tax
Expenses if such cost is an Operating Expense or Tax Expense pursuant to the
terms of this Lease.

        d.  Intention Regarding Expense Pass-Through. It is the intention of
Landlord and Tenant that the Monthly Rent paid to Landlord throughout the term
of this Lease shall be absolutely net of all increases, respectively, in Tax
Expenses and Operating Expenses over, respectively, Tax Expenses for the Base
Tax Year and Operating Expenses for the Base Year, and the foregoing provisions
of this Paragraph 7 are intended to so provide.

        e.  Notice and Payment. On or before the first day of each calendar year
during the term hereof subsequent to the Base Year, or as soon as practicable
thereafter, Landlord shall give to Tenant notice of Landlord's estimate of the
Additional Rent, if any, payable by Tenant pursuant to Paragraphs 7.a. and 7.b.
for such calendar year subsequent to the Base Year. On or before the first day
of each month during each such subsequent calendar year, Tenant shall pay to
Landlord one-twelfth (1/12th) of the estimated Additional Rent; provided,
however, that if Landlord's notice is not given prior to the first day of any
calendar year Tenant shall continue to pay Additional Rent on the basis of the
prior year's estimate until the month after Landlord's notice is given. If at
any time it appears to Landlord that the Additional Rent payable under
Paragraphs 7.a. and/or 7.b. will vary from Landlord's estimate by more than five
percent (5%), Landlord may, by written notice to Tenant, revise its estimate for
such year, and subsequent payments by Tenant for such year shall be based upon
the revised estimate. On the first monthly payment date after any new estimate
is delivered to Tenant, Tenant shall also pay any accrued cost increases, based
on such new estimate.

        f.   Annual Accounting. Landlord shall maintain true, correct and
complete records of the Operating Expenses and Tax Expenses in accordance with
sound accounting practices. Within ninety (90) days after the close of each
calendar year subsequent to the Base Year, or as soon after such ninety (90) day
period as practicable, but in any event within one hundred eighty (180) days
after the close of each such calendar year, Landlord shall deliver to Tenant a
statement of the Additional Rent payable under Paragraphs 7.a. and 7.b. for such
year. The statement shall be based on the results of an audit of the operations
of the Building prepared for the applicable year by a nationally recognized
certified public accounting firm selected by Landlord. Upon Tenant's request
made no later than ninety (90) days after receipt of Landlord's annual
statement, Landlord shall promptly deliver to Tenant a

8

--------------------------------------------------------------------------------

copy of the auditor's statement on which Landlord's annual statement is based,
and such other information regarding the annual statement as may be reasonably
requested by Tenant to ascertain Landlord's compliance with this Paragraph 7. At
Landlord's option, Landlord may deliver such auditor's statement to Tenant
together with Landlord's annual statement, or otherwise deliver such auditor's
statement to Tenant prior to Tenant's request therefor. Landlord's annual
statement shall be final and binding upon Landlord and Tenant (except for
revisions to take into account any subsequent reassessment affecting the
calculation of Tax Expenses included in such statement, which revisions shall be
made if at all, within one hundred eighty (180) days after the close of the
calendar year in which Landlord receives the revised tax bill) unless, within
thirty (30) days after Tenant's receipt thereof or Tenant's receipt of any such
revisions due to a reassessment or Tenant's receipt of any correction thereof by
Landlord pursuant to the following provisions, as applicable), Tenant shall
contest or Landlord shall correct any item therein by giving written notice to
the other, specifying each item contested or corrected, respectively, and the
reason therefor. If the annual statement shows that Tenant's payments of
Additional Rent for such calendar year pursuant to Paragraph 7.e. hereof
exceeded Tenant's obligations for the calendar year, Landlord shall at its
option either (1) credit the excess to the next succeeding installments of rent
or (2) pay the excess to Tenant within thirty (30) days after delivery of such
statement. If the annual statement shows that Tenant's payments of Additional
Rent for such calendar year pursuant to Paragraph 7.e. hereof were less than
Tenant's obligation for the calendar year, Tenant shall pay the deficiency to
Landlord within thirty (30) days after delivery of such statement.

        g.  Proration for Partial Lease Year. If this Lease terminates on a day
other than the last day of a calendar year, the Additional Rent payable by
Tenant pursuant to this Paragraph 7 applicable to the calendar year in which
this Lease terminates shall be prorated on the basis that the number of days
from the commencement of such calendar year to and including such termination
date bears to three hundred sixty-five (365).

    8.  Use of Premises; Compliance with Law.

        a.  Use of Premises. The Premises shall be used solely for general
office purposes for the business of Tenant as described in Paragraph 2.g. above
or for any other general office use consistent with the operation of the
Building as a first-class high-rise office building in the San Francisco
financial district, and for no other use or purpose.

    Tenant shall not do or suffer or permit anything to be done in or about the
Premises or the Real Property, nor bring or keep anything therein, which would
in any way subject Landlord, Landlord's agents or the holder of any Superior
Interest (as defined in Paragraph 21) to any liability, increase the premium
rate of or affect any fire, casualty, liability, rent or other insurance
relating to the Real Property or any of the contents of the Building, or cause a
cancellation of, or give rise to any defense by the insurer to any claim under,
or conflict with, any policies for such insurance. If any act or omission of
Tenant results in any such increase in premium rates, Tenant shall pay to
Landlord upon demand the amount of such increase. Tenant shall not do or suffer
or permit anything to be done in or about the Premises or the Real Property
which will in any way unreasonably obstruct or interfere with the rights of
other tenants or occupants of the Building or injure or annoy them, or use or
suffer or permit the Premises to be used for any immoral or unlawful purpose,
nor shall Tenant cause, maintain, suffer or permit any nuisance in, on or about
the Premises or the Real Property. Without limiting the foregoing, no
loudspeakers or other similar device which can be heard outside the Premises
shall, without the prior written approval of Landlord, be used in or about the
Premises. Tenant shall not commit or suffer to be committed any waste in, to or
about the Premises.

    Tenant agrees not to employ any person, entity or contractor for any work in
the Premises (including moving Tenant's equipment and furnishings in, out or
around the Premises) whose presence is likely to give rise to a labor or other
disturbance in the Building and, if necessary to prevent such a

9

--------------------------------------------------------------------------------

disturbance in a particular situation, Landlord may require Tenant to employ
union labor for the work. Landlord will advise Tenant, upon request, as to
whether a given person, entity or contractor, in Landlord's reasonable judgment,
is likely to cause a labor or other disturbance.

        b.  Compliance with Law. Tenant shall not do or permit anything to be
done in or about the Premises which will in any way conflict with any Legal
Requirement (as defined in Paragraph 7.a.(16) above) now in force or which may
hereafter be enacted. Tenant, at its sole cost and expense, shall promptly
comply with all such present and future Legal Requirements relating to the
condition, use or occupancy of the Premises, and shall perform all work to the
Premises or other portions of the Real Property required to effect such
compliance (or, as to work to the Base Building (as defined below) or outside of
the Premises, Landlord, at Landlord's election, may perform such work at
Tenant's cost). Notwithstanding the foregoing, however, (I) Tenant shall not be
required to perform any changes to the Base Building unless such changes are
related to or affected or triggered by (i) Tenant's Alterations (as defined in
Paragraph 9 below), other than the Initial Alterations (which are addressed in
clause (II) below), (ii) Tenant's particular use of the Premises (as opposed to
Tenant's use of the Premises for general office purposes in a normal and
customary manner), or (iii) Tenant's particular employees or employment
practices, and (II) Tenant shall not be required to perform any changes to
portions of the Building systems located outside of the Premises, or to other
components of the Base Building located outside of the Premises, by reason of
the Initial Alterations unless such changes are related to or affected or
triggered by (i) Tenant's failure to design and construct the Initial
Alterations in compliance with applicable building codes and other Legal
Requirements, or (ii) inclusion in the Initial Alterations of improvements which
are not normal and customary general office improvements (such as, without
limitation, library, file, computer or meeting rooms, classroom facilities or
kitchens or cafeterias or other areas requiring floor reinforcement or enhanced
systems requirements). Upon Tenant's request with its submission to Landlord of
the plans and specifications for the Initial Alterations, Landlord will advise
Tenant if any of the Initial Alterations are within the preceding clause (ii).
The judgment of any court of competent jurisdiction or the admission of Tenant
in an action against Tenant, whether or not Landlord is a party thereto, that
Tenant has violated any Legal Requirement shall be conclusive of that fact as
between Landlord and Tenant. Tenant shall immediately furnish Landlord with any
notices received from any insurance company or governmental agency or inspection
bureau regarding any unsafe or unlawful conditions within the Premises or the
violation of any Legal Requirement.

    "Base Building" means the structural portions of the Building (including
exterior walls, roof, foundation, floor slabs and core of the Building), all
Building systems, including, without limitation, elevator, plumbing, heating,
electrical, security, life safety and power, except (i) those special or
supplemental systems (including air-conditioning systems), and equipment used in
connection therewith, and non-Building standard lighting and electrical wiring
installed specifically for Tenant or any other tenants and (ii) the portion of
any Building system within the Premises or any other specific tenant space, the
maintenance, repair or compliance of which is the responsibility of Tenant or
such other tenant, respectively.

        c.  Hazardous Materials. Tenant shall not cause or permit the storage,
use, generation, release, handling or disposal (collectively, "Handling") of any
Hazardous Materials (as defined below), in, on, or about the Premises or the
Real Property by Tenant or any agents, employees, contractors, licensees,
subtenants, customers, guests or invitees of Tenant (collectively with Tenant,
"Tenant Parties"), except that Tenant shall be permitted to use normal
quantities of office supplies or products (such as copier fluids or cleaning
supplies) customarily used in the conduct of general business office activities
("Common Office Chemicals"), provided that the Handling of such Common Office
Chemicals shall comply at all times with all Legal Requirements, including
Hazardous Materials Laws (as defined below). Notwithstanding anything to the
contrary contained herein, however, in no event shall Tenant permit any usage of
Common Office Chemicals in a manner that may cause the Premises or the Real
Property to be contaminated by any Hazardous Materials or in violation of any
Hazardous

10

--------------------------------------------------------------------------------

Materials Laws. Tenant shall immediately advise Landlord in writing of (a) any
and all enforcement, cleanup, remedial, removal, or other governmental or
regulatory actions instituted, completed, or threatened pursuant to any
Hazardous Materials Laws relating to any Hazardous Materials affecting the
Premises; and (b) all claims made or threatened by any third party against
Tenant, Landlord, the Premises or the Real Property relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from any
Hazardous Materials on or about the Premises. Without Landlord's prior written
consent, Tenant shall not take any remedial action or enter into any agreements
or settlements in response to the presence of any Hazardous Materials in, on, or
about the Premises. Tenant shall be solely responsible for and shall indemnify,
defend and hold Landlord and all other Indemnitees (as defined in
Paragraph 14.b. below), harmless from and against all Claims (as defined in
Paragraph 14.b. below), arising out of or in connection with, or otherwise
relating to (i) any Handling of Hazardous Materials by any Tenant Party or
Tenant's breach of its obligations hereunder, or (ii) any removal, cleanup, or
restoration work and materials necessary to return the Real Property or any
other property of whatever nature located on the Real Property to their
condition existing prior to the Handling of Hazardous Materials in, on or about
the Premises by Tenant or any Tenant Party. Tenant's obligations under this
Paragraph shall survive the expiration or other termination of this Lease. For
purposes of this Lease, "Hazardous Materials" means any explosive, radioactive
materials, hazardous wastes, or hazardous substances, including without
limitation asbestos containing materials, PCB's, CFC's, or substances defined as
"hazardous substances" in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. Section 9601-9657; the
Hazardous Materials Transportation Act of 1975, 49 U.S.C. Section 1801-1812; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901-6987; or
any other Legal Requirement regulating, relating to, or imposing liability or
standards of conduct concerning any such materials or substances now or at any
time hereafter in effect (collectively, "Hazardous Materials Laws").

        d.  Applicability of Paragraph. The provisions of this Paragraph 8 are
for the benefit of Landlord, the holder of any Superior Interest (as defined in
Paragraph 21 below), and the other Indemnitees only and are not nor shall they
be construed to be for the benefit of any tenant or occupant of the Building.

    9.  Alterations and Restoration.

        a.  Tenant shall not make or permit to be made any alterations,
modifications, additions, decorations or improvements to the Premises, or any
other work whatsoever that would directly or indirectly involve the penetration
or removal (whether permanent or temporary) of, or require access through, in,
under, or above any floor, wall or ceiling, or surface or covering thereof in
the Premises (collectively, "Alterations"), except as expressly provided in this
Paragraph 9. If Tenant desires any Alteration, except for Cosmetic Alterations
as described in the next paragraph, Tenant must obtain Landlord's prior written
approval of such Alteration.

    Notwithstanding the foregoing or anything to the contrary contained
elsewhere in this Paragraph 9, Tenant shall have the right, without Landlord's
consent, to make any Alteration to the Premises that meets all of the following
criteria (a "Cosmetic Alteration"): (a) the Alteration is decorative in nature
(such as paint, carpet or other wall or floor finishes, movable partitions or
other such work), (b) Tenant provides Landlord with ten (10) days' advance
written notice of the commencement of such Alteration, (c) such Alteration does
not affect the Building's electrical, mechanical, life safety, plumbing,
security, or HVAC systems or any other portion of the Base Building or any part
of the Building other than the Premises, (d) the work will not decrease the
value of the Premises, does not require a building permit or other governmental
permit, uses only new materials comparable in quality to those being replaced
and is performed in a workman-like manner and in accordance with all Legal
Requirements, and (e) the cost of such Alteration, when aggregated with the cost
of all other Cosmetic Alterations performed during the previous twelve
(12) month period, does not exceed Fifty Thousand Dollars ($50,000.00). At the
time Tenant notifies Landlord of any Cosmetic Alteration, Tenant shall give

11

--------------------------------------------------------------------------------

Landlord a copy of Tenant's plans for the work. If the Cosmetic Alteration is of
such a nature that formal plans will not be prepared for the work, Tenant shall
provide Landlord with a reasonably specific description of the work.

    All Alterations shall be made at Tenant's sole cost and expense, including
the expense of complying with all present and future Legal Requirements, and the
expense of any other work required to be performed in other areas within or
outside the Premises by reason of the Alterations; provided, however, that as to
the Initial Alterations Tenant's duty to perform compliance work outside of the
Premises shall be subject to clause (II) of Paragraph 8.b. Alterations shall be
made, at Tenant's election, by Landlord's Contractor or by a contractor
reasonably approved by Landlord. If Tenant hires Landlord's Contractor to
perform the Alterations (including, without limitation, the Initial
Alterations), Landlord's Contractor shall be entitled to receive a fee for such
work of fifteen percent (15%) of the first $100,000 of the construction costs of
such work, and the fee for any construction costs over such amount shall be as
negotiated by Tenant and Landlord's Contractor. If Landlord's Contractor does
not perform the Alterations pursuant to the above, Tenant shall pay Landlord on
demand prior to or during the course of such construction an amount (the
"Alteration Operations Fee") equal to five percent (5%) of the total cost of the
Alterations (and for purposes of calculating the Alteration Operations Fee, such
cost shall include architectural and engineering fees, but shall not include
permit fees) as compensation to Landlord for electrical energy consumed in
connection with the work, freight elevator operation, additional cleaning
expenses, additional security services, review of plans and specifications, and
for other miscellaneous costs incurred by Landlord as result of the work.
Notwithstanding the foregoing, the Alteration Operations Fee shall not be due
with respect to Cosmetic Alterations, and in lieu thereof Tenant shall reimburse
Landlord within thirty (30) days after Landlord's demand for the actual and
reasonable fees paid by Landlord to third party architects, engineers or other
consultants retained by Landlord to review the Cosmetic Alterations and confirm
that they qualify as such.

    All such work shall be performed diligently and in a first-class workmanlike
manner and in accordance with plans and specifications approved by Landlord, and
shall comply with all Legal Requirements and Landlord's reasonable construction
procedures and requirements for the Building (including Landlord's requirements
relating to insurance and contractor qualifications). In no event shall Tenant
employ any person, entity or contractor to perform work in the Premises whose
presence may give rise to a labor or other disturbance in the Building. Default
by Tenant in the payment of any sums agreed to be paid by Tenant for or in
connection with an Alteration (regardless of whether such agreement is pursuant
to this Paragraph 9 or separate instrument) shall entitle Landlord to all the
same remedies as for non-payment of rent hereunder, subject to the expiration of
any applicable notice and cure period under Paragraph 25.a. below. Any
Alterations, including, without limitation, moveable partitions that are affixed
to the Premises (but excluding moveable, free standing partitions) and all
carpeting, shall at once become part of the Building and the property of
Landlord. Tenant shall give Landlord not less than five (5) days prior written
notice of the date the construction of the Alteration is to commence. Landlord
may post and record an appropriate notice of nonresponsibility with respect to
any Alteration and Tenant shall maintain any such notices posted by Landlord in
or on the Premises.

        b.  Upon Tenant's written request expressly referring to this
Paragraph 9.b., Landlord shall advise Tenant at the time of Landlord's approval
of any Alteration requested by Tenant or, if pursuant to Paragraph 9.a.
Landlord's approval is not required, within five (5) Business Days after such
written request by Tenant, whether Landlord will require the removal of the
Alteration and restoration of the Premises to its previous condition at the
expiration or sooner termination of this Lease. Those Alterations so required by
Landlord to be removed from the Premises at the expiration or sooner termination
of this Lease shall be so removed by Tenant and the Premises shall be restored
by Tenant to their condition prior to the making of the Alterations, ordinary
wear and tear excepted. If Tenant fails to request such determination by
Landlord as set forth above, then at Landlord's sole election

12

--------------------------------------------------------------------------------

exercised at the expiration or sooner termination of this Lease any or all such
Alterations shall be removed and the Premises so restored. If Tenant requests
such determination by Landlord as set forth above, and Landlord fails to timely
respond thereto, Landlord shall be deemed to have exercised its right to require
that Tenant remove such Alterations at the expiration or sooner termination of
this Lease and restore the Premises as set forth above. Notwithstanding the
foregoing, Tenant shall not be obligated to remove from the Premises any of the
Initial Alterations which are normal and customary general office improvements.
In addition, except to the extent Landlord shall elect otherwise at the
expiration or sooner termination of this Lease, Tenant shall in any event remove
any internal stairways installed in the Premises as part of the Initial
Alterations or any subsequent Alterations and close-up and otherwise restore to
their pre-existing condition areas of the Premises in which internal stairways
have been installed. The removal of the Alterations and the restoration of the
Premises shall be performed by a general contractor selected by Tenant and
reasonably approved by Landlord, in which event Tenant shall pay the general
contractor's fees and costs in connection with such work. Any separate work
letter or other agreement which is hereafter entered into between Landlord and
Tenant pertaining to Alterations shall be deemed to automatically incorporate
the terms of this Lease without the necessity for further reference thereto.

    10. Repair.

        a.  By taking possession of the Premises, Tenant agrees that the
Premises are in good condition and repair. Tenant, at Tenant's sole cost and
expense, shall keep the Premises and every part thereof (including the interior
walls and ceilings of the Premises, those portions of the Building systems
located within and exclusively serving the Premises, and improvements and
Alterations) in good condition and repair. Tenant waives all rights to make
repairs at the expense of Landlord as provided by any Legal Requirement now or
hereafter in effect. It is specifically understood and agreed that, except as
specifically set forth in this Lease, Landlord has no obligation and has made no
promises to alter, remodel, improve, repair, decorate or paint the Premises or
any part thereof, and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant. Tenant hereby
waives the provisions of California Civil Code Sections 1932(1), 1941 and 1942
and of any similar Legal Requirement now or hereafter in effect.

        b.  Landlord shall repair and maintain in good condition and repair the
Base Building (other than the portions of Building systems that are Tenant's
responsibility to maintain and repair pursuant to Paragraph 10.a. above) and
common areas of the Real Property; provided, however, that to the extent repairs
which Landlord is required to make pursuant to this Paragraph 10.b. are
necessitated by the negligence or willful misconduct of Tenant or Tenant's
agents, employees or contractors, then Tenant shall reimburse Landlord for the
cost of such repair within thirty (30) days after Landlord's demand to the
extent Landlord is not reimbursed therefor by insurance. Landlord shall in no
event be obligated to repair any ordinary wear and tear to the Premises.
Landlord shall repair and maintain the Real Property in accordance with the
foregoing provisions to the standards of other first-class high-rise office
buildings in the San Francisco financial district.

    11. Abandonment. Tenant shall not abandon the Premises or any part thereof
at any time during the term hereof. Tenant understands that if Tenant abandons
the Premises, the risk of fire, other casualty and vandalism to the Premises and
the Building will be increased. Accordingly, such action by Tenant shall
constitute an Event of Default hereunder regardless of whether Tenant continues
to pay Monthly Rent and Additional Rent under this Lease. Upon the expiration or
earlier termination of this Lease, or if Tenant abandons or surrenders all or
any part of the Premises or is dispossessed of the Premises by process of law,
or otherwise, any movable furniture, equipment, trade fixtures, or other
personal property belonging to Tenant and left on the Premises shall at the
option of Landlord be deemed to be abandoned and, whether or not the property is
deemed abandoned, Landlord shall have the right to remove such property from the
Premises and charge Tenant for the removal and any restoration of the Premises
as provided in Paragraph 9. Landlord may charge Tenant for the storage of

13

--------------------------------------------------------------------------------

Tenant's property left on the Premises at such rates as Landlord may from time
to time reasonably determine, or, Landlord may, at its option, store Tenant's
property in a public warehouse at Tenant's expense. Notwithstanding the
foregoing, neither the provisions of this Paragraph 11 nor any other provision
of this Lease shall impose upon Landlord any obligation to care for or preserve
any of Tenant's property left upon the Premises, and Tenant hereby waives and
releases Landlord from any claim or liability in connection with the removal of
such property from the Premises and the storage thereof and specifically waives
the provisions of California Civil Code Section 1542 with respect to such
release. Landlord's action or inaction with regard to the provisions of this
Paragraph 11 shall not be construed as a waiver of Landlord's right to require
Tenant to remove its property, restore any damage to the Premises and the
Building caused by such removal, and make any restoration required pursuant to
Paragraph 9 above.

    12. Liens. Tenant shall not permit any mechanic's, materialman's or other
liens arising out of work performed at the Premises by or on behalf of Tenant to
be filed against the fee of the Real Property nor against Tenant's interest in
the Premises. Landlord shall have the right to post and keep posted on the
Premises any notices which it deems necessary for protection from such liens. If
any such liens are filed, Landlord may, upon twenty (20) days' written notice to
Tenant, without waiving its rights based on such breach by Tenant and without
releasing Tenant from any obligations hereunder, pay and satisfy the same and in
such event the sums so paid by Landlord shall be due and payable by Tenant
immediately without notice or demand, with interest from the date paid by
Landlord through the date Tenant pays Landlord, at the Interest Rate. Tenant
agrees to indemnify, defend and hold Landlord and the other Indemnitees (as
defined in Paragraph 14.b. below) harmless from and against any Claims (as
defined in Paragraph 14.b. below) for mechanics', materialmen's or other liens
in connection with any Alterations, repairs or any work performed, materials
furnished or obligations incurred by or for Tenant.

    13. Assignment and Subletting.

        a.  Landlord's Consent. Landlord's and Tenant's agreement with regard to
Tenant's right to transfer all or part of its interest in the Premises is as
expressly set forth in this Paragraph 13. Tenant agrees that, except upon
Landlord's prior written consent, which consent shall not (subject to Landlord's
rights under Paragraph 13.d. below) be unreasonably withheld, neither this Lease
nor all or any part of the leasehold interest created hereby shall, directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, be
assigned, mortgaged, pledged, encumbered or otherwise transferred by Tenant or
Tenant's legal representatives or successors in interest (collectively an
"assignment") and neither the Premises nor any part thereof shall be sublet or
be used or occupied for any purpose by anyone other than Tenant (collectively, a
"sublease"). Except where Landlord's consent is expressly not required
hereunder, any assignment or subletting without Landlord's prior written consent
shall, at Landlord's option, be void and shall constitute an Event of Default
entitling Landlord to exercise all remedies available to Landlord under this
Lease and at law.

    The parties hereto agree and acknowledge that, among other circumstances for
which Landlord may reasonably withhold its consent to an assignment or sublease,
it shall be reasonable for Landlord to withhold its consent where: (i) the
assignment or subletting would increase the operating costs for the Building or
the burden on the Building services, or generate additional foot traffic,
elevator usage or security concerns in the Building, or create an increased
probability of the comfort and/or safety of Landlord and other tenants in the
Building being compromised or reduced, (ii) the space will be used for a school
or training facility, an entertainment, sports or recreation facility, retail
sales to the public (unless Tenant's permitted use is retail sales), a personnel
or employment agency (other than executive offices of the same not having
substantial dealings with the public), an office or facility of any governmental
or quasi-governmental agency or authority having any on-premises dealings with
the general public, a place of public assembly (including without limitation a
meeting center, theater or public forum), any use by or affiliation with a
foreign government (including without limitation an

14

--------------------------------------------------------------------------------

embassy or consulate or similar office), or a facility for the provision of
social, welfare or clinical health services or sleeping accommodations (whether
temporary, daytime or overnight); (iii) the proposed assignee or subtenant is a
current tenant of the Building, or is a prospective tenant of the Building with
whom Landlord has entered into a letter of intent (or similar document) or
exchanged an offer and counteroffer, and Landlord has or will have available
space in the Building that is comparable to the Premises or the portion thereof
subject to such subletting, as applicable, or that otherwise meets such tenant's
or prospective tenant's needs; (iv) Landlord reasonably disapproves of the
proposed assignee or subtenant's reputation or creditworthiness; (v) Landlord
reasonably determines that the character of the business that would be conducted
by the proposed assignee or subtenant at the Premises, or the manner of
conducting such business, would be inconsistent with the character of the
Building as a first-class office building; (vi) the assignment or subletting may
conflict with any exclusive uses granted to other tenants of the Real Property,
or with the terms of any easement, covenant, condition or restriction, or other
agreement affecting the Real Property; (vii) the assignment or subletting would
involve a change in use from that expressly permitted under this Lease; or
(viii) Landlord reasonably determines that there is a material risk that the
proposed assignee may be unable to perform all of Tenant's obligations under
this Lease or the proposed subtenant may be unable to perform all of its
obligations under the proposed sublease. Landlord's foregoing rights and options
shall continue throughout the entire term of this Lease.

    For purposes of this Paragraph 13, the following events shall be deemed an
assignment or sublease, as appropriate: (i) the issuance of equity interests
(whether stock, partnership interests or otherwise) in Tenant or any subtenant
or assignee, or any entity controlling any of them, to any person or group of
related persons, in a single transaction or a series of related or unrelated
transactions, such that, following such issuance, such person or group shall
have Control (as defined below) of Tenant or any subtenant or assignee; (ii) a
transfer of Control of Tenant or any subtenant or assignee, or any entity
controlling any of them, in a single transaction or a series of related or
unrelated transactions (including, without limitation, by consolidation, merger,
acquisition or reorganization), except that the transfer of outstanding capital
stock or other listed equity interests by persons or parties other than
"insiders" within the meaning of the Securities Exchange Act of 1934, as
amended, through the "over-the-counter" market or any recognized national or
international securities exchange, shall not be included in determining whether
Control has been transferred; (iii) a reduction of Tenant's assets to the point
that this Lease is substantially Tenant's only asset; or (iv) a change or
conversion in the form of entity of Tenant, any subtenant or assignee, or any
entity controlling any of them, which has the effect of limiting the liability
of any of the partners, members or other owners of such entity. "Control" shall
mean direct or indirect ownership of 50% or more of all of the voting stock of a
corporation or 50% or more of the legal or equitable interest in any other
business entity, or the power to direct the operations of any entity (by equity
ownership, contract or otherwise).

    If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee. If the Premises or any part
thereof is sublet, Landlord may, upon an Event of Default by Tenant hereunder,
collect rent from the subtenant. In either event, Landlord may apply the amount
collected from the assignee or subtenant to Tenant's monetary obligations
hereunder.

    The consent by Landlord to an assignment or subletting hereunder shall not
relieve Tenant or any assignee or subtenant from obtaining Landlord's express
prior written consent to any other or further assignment or subletting. Neither
an assignment or subletting nor the collection of rent by Landlord from any
person other than Tenant, nor the application of any such rent as provided in
this Paragraph 13.a. shall be deemed a waiver of any of the provisions of this
Paragraph 13.a. or release Tenant from its obligation to comply with the
provisions of this Lease and Tenant shall remain fully and primarily liable for
all of Tenant's obligations under this Lease.

        b.  Processing Expenses. Tenant shall pay to Landlord, as Landlord's
cost of processing each proposed assignment or subletting for which Landlord's
consent is required hereunder, an amount

15

--------------------------------------------------------------------------------

equal to the sum of (i) Landlord's reasonable attorneys' and other professional
fees, plus (ii) the sum of $750.00 for the cost of Landlord's administrative,
accounting and clerical time (collectively, "Processing Costs"), and the amount
of all direct and indirect costs and expenses incurred by Landlord arising from
the assignee or sublessee moving into the subject space (including, without
limitation, costs of freight elevator operation for moving of furnishings and
trade fixtures, security service, janitorial and cleaning service, and rubbish
removal service). Notwithstanding anything to the contrary herein, Landlord
shall not be required to process any request for Landlord's consent to an
assignment or subletting until Tenant has paid to Landlord the amount of
Landlord's estimate of the Processing Costs and all other direct and indirect
costs and expenses of Landlord and its agents arising from the assignee or
subtenant taking occupancy.

        c.  Consideration to Landlord. In the event of any assignment or
sublease, except with respect to an assignment or sublease pursuant to
Paragraph 13.g., Landlord shall be entitled to receive, as additional rent
hereunder, seventy-five percent (75%) of any consideration (including, without
limitation, payment for leasehold improvements and any "Leasehold Profit" as
defined below) paid by the assignee or subtenant for the assignment or sublease
and, in the case of a sublease, seventy-five percent (75%) of the excess of the
amount of rent paid for the sublet space by the subtenant over the amount of
Monthly Rent under Paragraph 5 above and Additional Rent under Paragraph 7 above
attributable to the sublet space for the corresponding month; except that Tenant
may recapture, on an amortized basis over the term of the sublease or
assignment, together with interest on the unamortized balance at a rate per
annum equal to three (3) percentage points over the Treasury Rate charged as of
the commencement date of such assignment or sublease (i) any brokerage
commissions paid by Tenant in connection with the subletting or assignment (not
to exceed commissions typically paid in the market at the time of such
subletting or assignment), (ii) reasonable legal fees paid by Tenant in
connection with such assignment or subletting (provided that such legal fees
shall not exceed One Thousand Five Hundred Dollars ($1,500.00) for an assignment
of the Lease and shall not exceed Seven Hundred Fifty Dollars ($750.00) for any
single sublease) and (iii) any improvement allowance or construction costs
incurred by Tenant in connection with the assignment or sublease (collectively
the "Assignment or Subletting Costs"), provided that, as a condition to Tenant
recapturing the Assignment or Subletting Costs, Tenant shall provide to
Landlord, within ninety (90) days of Landlord's execution of Landlord's consent
to the assignment or subletting, a detailed accounting of the Assignment or
Subletting Costs theretofore incurred by Tenant and supporting documents, such
as receipts and construction invoices, and within one-hundred eighty (180) days
of Landlord's execution of Landlord's consent to the assignment or subletting, a
detailed accounting of all Assignment or Subletting Costs to be taken into
account hereunder and supporting documents, such as receipts and construction
invoices. To effect the foregoing, Tenant shall deduct from the monthly amounts
received by Tenant from the subtenant or assignee as rent or consideration
(i) the Monthly Rent and Additional Rent payable by Tenant to Landlord for the
subject space and (ii) the incremental amount, on an amortized basis, of the
Assignment or Subletting Costs, and seventy-five percent (75%) of the then
remaining sum shall be paid promptly to Landlord. "Leasehold Profit" shall be
the value allocated to the leasehold between the parties to the assignment or
sublease, but in no event less than the excess of the present value of the fair
market rent of the Premises for the remaining term of this Lease after such
assignment or sublease, over the present value of the Monthly Rent payable
hereunder for such remaining term, as reasonably determined by Landlord. Upon
Landlord's request, Tenant shall assign to Landlord all amounts to be paid to
Tenant by any such subtenant or assignee and that belong to Landlord, and shall
direct such subtenant or assignee to pay the same directly to Landlord. If there
is more than one sublease under this Lease, the amounts (if any) to be paid by
Tenant to Landlord pursuant to the preceding sentence shall be separately
calculated for each sublease and amounts due Landlord with regard to any one
sublease may not be offset against rental and other consideration pertaining to
or due under any other sublease.

16

--------------------------------------------------------------------------------

        d.  Procedures. If Tenant desires to assign this Lease or any interest
therein or sublet all or part of the Premises, Tenant shall give Landlord
written notice thereof and the terms proposed (the "Sublease Notice"), which
Sublease Notice, in the case of a proposed sublease, shall designate the space
proposed to be sublet. Landlord shall have the prior right and option (to be
exercised by written notice to Tenant given within thirty (30) days after
receipt of Tenant's notice) (i) to sublet from Tenant the portion of the
Premises proposed by Tenant to be sublet, for the term for which such portion is
proposed to be sublet, but at the lesser of the proposed sublease rent or the
same rent (including Additional Rent as provided for in Paragraph 7 above) as
Tenant is required to pay to Landlord under this Lease for the same space,
computed on a pro rata square footage basis, and during the term of such
sublease Tenant shall be released of its obligations under this Lease with
regard to the subject space, provided, however, that if the portion of the
Premises proposed by Tenant to be sublet consists of space on more than one
floor of the Building, Landlord may exercise (or not exercise) its sublet option
under this clause (i) separately as to the proposed sublet space on each such
floor, (ii) in the case of any proposed assignment of this Lease or any proposed
sublet of all or any portion of the Premises the term of which expires during
the last twelve (12) months of the term of this Lease, to terminate this Lease
in its entirety (in the case of any proposed assignment) or as it pertains to
the portion of the Premises so proposed by Tenant to be sublet (in the case of
any such proposed sublet), provided, however, that if the portion of the
Premises proposed by Tenant to be sublet consists of space on more than one
floor of the Building, Landlord may exercise (or not exercise) its termination
option under this clause (ii) separately as to the proposed sublet space on each
such floor, or (iii) to approve Tenant's proposal to assign or sublet
conditional upon Landlord's subsequent written approval of the specific
assignment or sublease obtained by Tenant and the specific assignee or subtenant
named therein. If Landlord exercises its option in (i) above, then Landlord may,
at Landlord's sole cost, construct improvements in the subject space and, so
long as the improvements are suitable for general office purposes, Landlord
shall have no obligation to restore the subject space to its original condition
following the termination of the sublease. If Landlord exercises its option
described in (iii) above, then Tenant shall have six (6) months thereafter to
submit to Landlord, for Landlord's written approval, Tenant's proposed
assignment or sublease agreement (in which the proposed assignee or subtenant
shall be named, and which agreement shall otherwise meet the requirements of
Paragraph 13.e. below), together with a current financial statement of such
proposed assignee or subtenant and any other information reasonably requested by
Landlord. If Tenant fails to submit the specific assignment or sublease and
other required information within such time, or if the terms of the specific
assignment or sublease submitted by Tenant vary from the terms set forth in the
Sublease Notice approved by Landlord pursuant to (iii) above, then Tenant shall
be required to submit a new Sublease Notice for Landlord's evaluation pursuant
to the procedures set forth in this paragraph. If Landlord fails to exercise any
such option to sublet or to terminate, this shall not be construed as or
constitute a waiver of any of the provisions of Paragraphs 13.a., b., c. or d.
herein. If Landlord exercises any option to sublet or to terminate, any costs of
demising the portion of the Premises affected by such subleasing or termination
shall be borne by Tenant. In addition, Landlord shall have no liability for any
real estate brokerage commission(s) or with respect to any of the costs and
expenses that Tenant may have incurred in connection with its proposed
assignment or subletting, and Tenant agrees to indemnify, defend and hold
Landlord and all other Indemnitees harmless from and against any and all Claims
(as defined in Paragraph 14.b. below), including, without limitation, claims for
commissions arising from such proposed assignment or subletting. Landlord's
foregoing rights and options shall continue throughout the entire term of this
Lease.

        e.  Documentation. No permitted assignment or subletting by Tenant shall
be effective until there has been delivered to Landlord a fully executed
counterpart of the assignment or sublease which expressly provides that (i) the
assignee or subtenant may not further assign or sublet the assigned or sublet
space without Landlord's prior written consent (which, in the case of a further
assignment proposed by an assignee, shall not be unreasonably withheld, subject
to Landlord's rights under the

17

--------------------------------------------------------------------------------

provisions of this Paragraph 13), subject, however, to an assignee's right to
further assign this Lease without Landlord's consent pursuant to Paragraph 13.g.
below, (ii) the assignee or subtenant will comply with all of the provisions of
this Lease, and Landlord may enforce the Lease provisions directly against such
assignee or subtenant, (iii) in the case of an assignment, the assignee assumes
all of Tenant's obligations under this Lease arising on or after the date of the
assignment, and (iv) in the case of a sublease, the subtenant agrees to be and
remain jointly and severally liable with Tenant for the payment of rent
pertaining to the sublet space in the amount set forth in the sublease, and for
the performance of all of the terms and provisions of this Lease which are
applicable to the sublet space. In addition to the foregoing, no sublease by
Tenant shall be effective until there has been delivered to Landlord a fully
executed counterpart of Landlord's consent to sublease form. The failure or
refusal of a subtenant or assignee to execute any such instrument shall not
release or discharge the subtenant or assignee from its liability as set forth
above. Notwithstanding the foregoing, however, no subtenant or assignee shall be
permitted to occupy the Premises unless and until such subtenant or assignee
provides Landlord with certificates evidencing that such subtenant or assignee
is carrying all insurance coverage required of such subtenant or assignee under
this Lease.

        f.   No Merger. Without limiting any of the provisions of this
Paragraph 13, if Tenant has entered into any subleases of any portion of the
Premises, the voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation by Landlord and Tenant, shall not work a merger, and shall, at the
option of Landlord, terminate all or any existing subleases or subtenancies or,
at the option of Landlord, operate as an assignment to Landlord of any or all
such subleases or subtenancies. If Landlord does elect that such surrender or
cancellation operate as an assignment of such subleases or subtenancies,
Landlord shall in no way be liable for any previous act or omission by Tenant
under the subleases or for the return of any deposit(s) under the subleases that
have not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification(s) executed without Landlord's consent or for any advance
rental payment by the subtenant in excess of one month's rent.

        g.  Affiliates. Notwithstanding anything to the contrary in Paragraphs
13.a. through 13.d., but subject to Paragraphs 13.e. and 13.f., Tenant may
assign this Lease or sublet the Premises or any portion thereof, without
Landlord's consent, to any partnership, corporation or other entity which
controls, is controlled by, or is under common control with Tenant or Tenant's
parent (control being defined for such purposes as ownership of at least 50% of
the equity interests in, and the power to direct the management of, the relevant
entity) or to any partnership, corporation or other entity resulting from a
merger or consolidation with Tenant, or to any person or entity which acquires
substantially all the assets of Tenant as a going concern (collectively, an
"Affiliate"), provided that (i) Landlord receives at least ten (10) days' prior
written notice of an assignment or subletting, (ii) the Affiliate's net worth is
not less than Tenant's net worth immediately prior to the assignment or
subletting, (iii) the Affiliate has proven experience in the operation of a
first-class business of a type consistent with the use of the Building as a
first-class office Building in the San Francisco financial district, (iv) the
Affiliate remains an Affiliate for the duration of the subletting or the balance
of the term in the event of an assignment, (v) the Affiliate assumes (in the
event of an assignment) in writing all of Tenant's obligations under this Lease
and agrees (in the event of a sublease) that such subtenant will, at Landlord's
election, attorn directly to Landlord in the event that this Lease is terminated
for any reason, (vi) Landlord receives a fully executed copy of an assignment or
sublease agreement between Tenant and the Affiliate at least ten (10) days prior
to the effective date of such assignment or sublease, and (vii) in the case of
an assignment, the essential purpose of such assignment is to transfer an
active, ongoing business with substantial assets in addition to this Lease, and
in the case of an assignment or sublease the transaction is for legitimate
business purposes unrelated to this lease and the transaction is not a
subterfuge by Tenant to avoid it obligations under this Lease or the
restrictions on assignment and subletting contained herein.

18

--------------------------------------------------------------------------------

    14. Indemnification of Landlord.

        a.  Landlord and the holders of any Superior Interests (as defined in
Paragraph 21 below) shall not be liable to Tenant and Tenant hereby waives all
claims against such parties for any loss, injury or other damage to person or
property in or about the Premises or the Real Property from any cause
whatsoever, including without limitation, water leakage of any character from
the roof, walls, basement, fire sprinklers, appliances, air conditioning,
plumbing or other portion of the Premises or the Real Property, or gas, fire,
explosion, falling plaster, steam, electricity, or any malfunction within the
Premises or the Real Property, or acts of other tenants of the Building;
provided, however, that the foregoing waiver shall be inapplicable to any loss,
injury or damage resulting directly from Landlord's gross negligence or willful
misconduct. Tenant acknowledges that from time to time throughout the term of
this Lease, construction work may be performed in and about the Building and the
Real Property by Landlord, contractors of Landlord, or other tenants or their
contractors, and that such construction work may result in noise and disruption
to Tenant's business. In addition to and without limiting the foregoing waiver
or any other provision of this Lease, Tenant agrees that Landlord shall not be
liable for, and Tenant expressly waives and releases Landlord and the other
Indemnitees (as defined in Paragraph 14.b. below) from any Claims (as defined in
Paragraph 14.b. below), including without limitation, any and all consequential
damages or interruption or loss of business, income or profits, or claims of
constructive eviction, arising or alleged to be arising as a result of any such
construction activity. Landlord shall use its good faith efforts to minimize
such noise and disruption to Tenant's business, and, without limitation,
Landlord shall perform any extraordinarily noisy or disruptive work after
Business Hours or on weekends to the extent such procedures would be generally
followed by managers of other first class high rise office buildings in the San
Francisco financial district (except to the extent an emergency and/or Legal
Requirements require otherwise, as reasonably determined by Landlord).

        b.  Tenant shall hold Landlord and the holders of any Superior Interest,
and the constituent shareholders, partners or other owners thereof, and all of
their agents, contractors, servants, officers, directors, employees and
licensees (collectively with Landlord, the "Indemnitees") harmless from and
indemnify the Indemnitees against any and all claims, liabilities, damages,
costs and expenses, including reasonable attorneys' fees and costs incurred in
defending against the same (collectively, "Claims"), to the extent arising from
(a) the acts or omissions of Tenant or any other Tenant Parties (as defined in
Paragraph 8.c. above) in, on or about the Real Property, or (b) any construction
or other work undertaken by or on behalf of Tenant in, on or about the Premises,
whether prior to or during the term of this Lease (but excluding any
construction work undertaken by or on behalf of Landlord), or (c) any breach or
Event of Default under this Lease by Tenant, or (d) any accident, injury or
damage, howsoever and by whomsoever caused, to any person or property, occurring
in, on or about the Premises; except to the extent such Claims are caused
directly by the gross negligence or willful misconduct of Landlord or its
authorized representatives. In case any action or proceeding be brought against
any of the Indemnitees by reason of any such Claim, Tenant, upon notice from
Landlord, covenants to resist and defend at Tenant's sole expense such action or
proceeding by counsel reasonably satisfactory to Landlord. The provisions of
this Paragraph 14.b. shall survive the expiration or earlier termination of this
Lease with respect to any injury, illness, death or damage occurring prior to
such expiration or termination.

    15. Insurance.

        a.  Tenant's Insurance. Tenant shall, at Tenant's expense, maintain
during the term of this Lease (and, if Tenant occupies or conducts activities in
or about the Premises prior to or after the term hereof, then also during such
pre-term or post-term period): (i) commercial general liability insurance
including contractual liability coverage, with minimum coverages of $1,000,000
per occurrence combined single limit for bodily injury and property damage,
$1,000,000 for products-completed operations coverage, $100,000 fire legal
liability, $1,000,000 for personal and advertising injury (which

19

--------------------------------------------------------------------------------

coverage shall not be subject to the contractual liability exclusion), with a
$2,000,000 general aggregate limit, for injuries to, or illness or death of,
persons and damage to property occurring in or about the Premises or otherwise
resulting from Tenant's operations in the Building, (ii) property insurance
protecting Tenant against loss or damage by fire and such other risks as are
insurable under then-available standard forms of "all risk" insurance policies
(excluding earthquake and flood but including water damage), covering Tenant's
personal property and trade fixtures in or about the Premises or the Real
Property, and any improvements and/or Alterations in the Premises, for the full
replacement value thereof without deduction for depreciation, except that Tenant
shall not be required to insure any of the Initial Alterations in the Premises
which are normal and customary general office improvements; (iii) workers'
compensation insurance in statutory limits; (iv) at least three months' coverage
for loss of business income and continuing expenses, providing protection
against any peril included within the classification "all risk," excluding
earthquake and flood but including water damage; and (v) if Tenant operates
owned, leased or non-owned vehicles on the Real Property, comprehensive
automobile liability insurance with a minimum coverage of $1,000,000 per
occurrence, combined single limit. The above described policies shall protect
Tenant, as named insured, and Landlord and all the other Indemnitees and any
other parties designated by Landlord, as additional insureds; shall insure
Landlord's and such other parties' contingent liability with regard to acts or
omissions of Tenant; shall specifically include all liability assumed by Tenant
under this Lease (provided, however, that such contractual liability coverage
shall not limit or be deemed to satisfy Tenant's indemnity obligations under
this Lease); and, if subject to deductibles, shall provide for deductible
amounts not in excess of those approved in advance in writing by Landlord in its
reasonable discretion. Landlord reserves the right to increase the foregoing
amount of liability coverage from time to time as Landlord reasonably determines
is required to adequately protect Landlord and the other parties designated by
Landlord from the matters insured thereby (provided, however, that Landlord
makes no representation that the limits of liability required hereunder from
time to time shall be adequate to protect Tenant), and to require that Tenant
cause any of its contractors, vendors, movers or other parties conducting
activities in or about or occupying the Premises to obtain and maintain
insurance as reasonably determined by Landlord and as to which Landlord and such
other parties designated by Landlord shall be additional insureds.

        b.  Policy Form. Each insurance policy required pursuant to
Paragraph 15.a. above shall be issued by an insurance company licensed in the
State of California and with a general policyholders' rating of "A+" or better
and a financial size ranking of "Class VIII" or higher in the most recent
edition of Best's Insurance Guide. Each insurance policy, other than Tenant's
workers' compensation insurance, shall (i) provide that it may not be materially
changed, cancelled or allowed to lapse unless thirty (30) days' prior written
notice to Landlord and any other insureds designated by Landlord is first given,
(ii) provide that no act or omission of Tenant shall affect or limit the
obligations of the insurer with respect to any other insured, (iii) include all
waiver of subrogation rights endorsements necessary to effect the provisions of
Paragraph 16 below, and (iv) provide that the policy and the coverage provided
shall be primary, that Landlord, although an additional insured, shall
nevertheless be entitled to recovery under such policy for any damage to
Landlord or the other Indemnitees by reason of acts or omissions of Tenant, and
that any coverage carried by Landlord shall be noncontributory with respect to
policies carried by Tenant. Each such insurance policy or a certificate thereof
shall be delivered to Landlord by Tenant on or before the effective date of such
policy and thereafter Tenant shall deliver to Landlord renewal policies or
certificates at least thirty (30) days prior to the expiration dates of expiring
policies. If Tenant fails to procure such insurance or to deliver such policies
or certificates, and such failure shall continue for three (3) Business Days
after notice thereof from Landlord to Tenant, Landlord may, at its option,
procure the same for Tenant's account, and the cost thereof shall be paid to
Landlord by Tenant upon demand. Landlord may at any time, and from time to time,
inspect and/or copy any and all insurance policies required by this Lease.

        c.  No Implication. Nothing in this Paragraph 15 shall be construed as
creating or implying the existence of (i) any ownership by Tenant of any
fixtures, additions, Alterations, or improvements in

20

--------------------------------------------------------------------------------

or to the Premises or (ii) any right on Tenant's part to make any addition,
Alteration or improvement in or to the Premises.

        d.  Landlord's Insurance. During the term hereof, Landlord shall keep
the Building and all Initial Alterations in the Premises made pursuant to
Paragraph 4 hereof (but excluding any Initial Alterations which are not normal
and customary general office improvements, and any personal property, trade
fixtures or other fixtures, office equipment, furniture, artwork and other
decorations in any portion of the Premises not affixed to and a part of the
Building) insured through reputable insurance underwriters against perils
covered by a standard "all risk" insurance policy or policies as such policies
are in use from time to time for comparable first-class high-rise office
buildings in the San Francisco financial district (excluding, at Landlord's
option, perils such as earthquake, flood and other standard "all risk" policy
form exclusions), with a deductible provision, if any, that does not materially
exceed that which prudent, efficient operators of first-class high-rise office
buildings in the San Francisco financial district would carry from time-to-time
in the exercise of reasonable business judgment, in an amount or amounts equal
to not less than eighty percent (80%) of the full replacement value of the
Building (excluding the land and the footings, foundations and installations
below the basement level) and such Initial Alterations (or such greater
percentage as shall be required to preclude Landlord from being deemed a
coinsurer) , without deduction for depreciation, including the costs of
demolition and debris removal, or such other fire and property damage insurance
as Landlord shall reasonably determine to give substantially equal or greater
protection. During the term hereof, Landlord shall keep in force general
liability insurance in the amount and coverage as Landlord deems commercially
reasonable.

    16. Mutual Waiver of Subrogation Rights. Each party hereto hereby releases
the other respective party and, in the case of Tenant as the releasing party,
the other Indemnitees, and the respective partners, shareholders, agents,
employees, officers, directors and authorized representatives of such released
party, from any claims such releasing party may have for damage to the Building,
the Premises or any of such releasing party's fixtures, personal property,
improvements and alterations in or about the Premises, the Building or the Real
Property that is caused by or results from risks insured against under any fire
and extended coverage insurance policies actually carried by such releasing
party or deemed to be carried by such releasing party; provided, however, that
such waiver shall be limited to the extent of the net insurance proceeds payable
by the relevant insurance company with respect to such loss or damage (or in the
case of deemed coverage, the net proceeds that would have been payable). For
purposes of this Paragraph 16, Landlord and Tenant shall be deemed to be
carrying the insurance policies that they are required to carry pursuant to
Paragraph 15 but do not actually carry. Each party hereto shall cause each such
fire and extended coverage insurance policy obtained by it to provide that the
insurance company waives all rights of recovery by way of subrogation against
the other respective party and the other released parties in connection with any
matter covered by such policy.

    17. Utilities.

        a.  Basic Services. Landlord shall furnish the following utilities and
services ("Basic Services") for the Premises: (i) during the hours of 8 A.M. to
6 P.M. ("Business Hours") Monday through Friday (except public holidays)
("Business Days"), electricity for Building standard lighting and power suitable
for the use of the Premises for ordinary general office purposes, (ii) during
Business Hours on Business Days, heat and air conditioning required in
Landlord's judgment for the comfortable use and occupancy of the Premises for
ordinary general office purposes, (iii) unheated water for the restroom(s) and
drinking fountain(s), if any, in the public areas serving the Premises,
(iv) elevator service to the floor(s) of the Premises by nonattended automatic
elevators for general office pedestrian usage, and (v) on Business Days,
janitorial services limited to emptying and removal of general office refuse,
light vacuuming as needed and window washing as determined by Landlord.
Notwithstanding the above, but subject to any temporary shutdown for repairs,
for security purposes, for compliance with any Legal

21

--------------------------------------------------------------------------------

Requirements, or due to Force Majeure, (A) Tenant shall have access to the
Premises 24 hours a day, each day of the Lease term, and (B) the services
described in (iii) and (iv) above shall be provided to the Premises 24 hours a
day, each day of the Lease term, without additional charge to Tenant. In
addition, Tenant may use and Landlord shall make available to Tenant water,
heat, air conditioning, electric current, elevator and janitorial service in
excess of that provided in Basic Services ("Excess Services," which shall
include without limitation any power usage other than through existing standard
110-volt AC outlets; electricity and/or water consumed by Tenant in connection
with any dedicated or supplemental heating, ventilating and/or air conditioning,
computer power, telecommunications and/or other special units or systems of
Tenant; chilled, heated or condenser water; or water used for any purpose other
than ordinary drinking and lavatory purposes), provided that the Excess Services
desired by Tenant are reasonably available to Landlord and to the Premises (it
being understood that in no event shall Landlord be obligated to make available
to the Premises more than the pro rata share of the capacity of any Excess
Service available to the Building or the applicable floor of the Building, as
the case may be), and provided further that Tenant complies with the
non-discriminatory procedures established by Landlord from time to time for
requesting and paying for such Excess Services and with all other provisions of
this Paragraph 17. Landlord reserves the right to install in the Premises or the
Real Property electric current and/or water meters (including, without
limitation, any additional wiring, conduit or panel required therefor) to
measure the electric current or water consumed by Tenant or to cause the usage
to be measured by other reasonable methods (e.g. by temporary "check" meters or
by survey).

        b.  Payment for Utilities and Services. The cost of Basic Services shall
be included in Operating Expenses. In addition, Tenant shall pay to Landlord
upon demand (i) the cost, at Landlord's prevailing rate in the Building, of any
Excess Services used by Tenant, (ii) the cost of installing, operating,
maintaining or repairing any meter or other device used to measure Tenant's
consumption of utilities, but only if such meter or other device establishes
Tenant's use of Excess Services, (iii) the cost of installing, operating,
maintaining or repairing any Temperature Balance Equipment (as defined in
Paragraph 17.c. below) for the Premises and/or any equipment required in
connection with any Excess Services requested by Tenant, and (iv) any cost
otherwise incurred by Landlord in keeping account of or determining any Excess
Services used by Tenant. Landlord's failure to bill Tenant for any of the
foregoing shall not waive Landlord's right to bill Tenant for the same at a
later time, provided that such bill is delivered to Tenant no later than hundred
eighty (180) days from the end of the calendar year in which such utilities or
services were performed or such costs incurred by Landlord, as applicable.

        c.  Temperature Balance. If the temperature otherwise maintained in any
portion of the Premises by the heating, air conditioning or ventilation system
is affected as a result of (i) the type or quantity of any lights, machines or
equipment (excluding typical office equipment in typical densities for office
use, which typical equipment and densities shall in no event include dedicated
computer rooms) used by Tenant in the Premises, (ii) the occupancy of such
portion of the Premises by more than one person per one hundred seventy-five
(175) square feet of rentable area therein, (iii) an electrical demand load in
excess of 1.0 watt per rentable square foot for overhead lighting or 2.0 watts
per rentable square foot for convenience outlets, or (iv) any rearrangement of
partitioning or other improvements, then at Tenant's sole cost, Landlord may
install any equipment, or modify any existing equipment (including the standard
air conditioning equipment) Landlord reasonably determines to be necessary to
restore the temperature balance (such new equipment or modifications to existing
equipment termed herein "Temperature Balance Equipment"). Tenant agrees to keep
closed, when necessary, draperies which, because of the sun's position, must be
closed to provide for the efficient operation of the air conditioning system,
and Tenant agrees to cooperate with Landlord and to abide by the regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the heating, ventilating and air conditioning system. Landlord
makes no representation to Tenant regarding the adequacy or fitness of the
heating, air conditioning or ventilation equipment in

22

--------------------------------------------------------------------------------

the Building to maintain temperatures that may be required for, or because of,
any computer or communications rooms, machine rooms, conference rooms or other
areas of high concentration of personnel or electrical usage, or any other uses
other than or in excess of the fractional horsepower normally required for
office equipment, and Landlord shall have no liability for loss or damage
suffered by Tenant or others in connection therewith.

        d.  Utility Connections. Tenant shall not connect or use any apparatus
or device in the Premises (i) using current in excess of 110 volts, or
(ii) which would cause Tenant's electrical demand load to exceed 1.0 watts per
rentable square foot for overhead lighting or 2.0 watts per rentable square foot
for convenience outlets, or (iii) which would exceed the capacity of the
existing panel or transformer serving the Premises. Tenant shall not connect
with electric current (except through existing outlets in the Premises or such
additional outlets as may be installed in the Premises as part of initial
improvements or Alterations approved by Landlord), or water pipes, any apparatus
or device for the purpose of using electrical current or water.

    Landlord will not permit additional coring of the floor of the Premises in
order to install new electric outlets in the Premises unless Landlord is
satisfied, on the basis of such information to be supplied by Tenant at Tenant's
expense, that coring of the floor in order to install such additional outlets
will not weaken the structure of the floor.

        e.  Interruption of Services. Landlord's obligation to provide access to
and utilities and services for the Premises are subject to the Rules and
Regulations of the Building, applicable Legal Requirements (including the rules
or actions of the public utility company furnishing the utility or service), and
shutdowns for maintenance and repairs, for security purposes, or due to strikes,
lockouts, labor disputes, fire or other casualty, acts of God, or other causes
beyond the control of Landlord. In the event of an interruption in, or failure
or inability to provide access to or any service or utility for the Premises for
any reason, such interruption, failure or inability shall not constitute an
eviction of Tenant, constructive or otherwise, or impose upon Landlord any
liability whatsoever, including, but not limited to, liability for consequential
damages or loss of business by Tenant. Tenant hereby waives the provisions of
California Civil Code Section 1932(1) or any other applicable existing or future
Legal Requirement permitting the termination of this Lease due to such
interruption, failure or inability. Notwithstanding the foregoing, if any
interruption in, or failure or inability to provide access to the Premises or
any of the services or utilities described in Paragraph 17.a. is within
Landlord's reasonable control and continues for ten (10) or more consecutive
days after Tenant's written notice thereof to Landlord, and Tenant is unable to
conduct and does not conduct any business in a material portion of the Premises
as a result thereof, then Tenant shall be entitled to an abatement of Monthly
Rent under Paragraph 5 hereof and Additional Rent under Paragraph 7 hereof,
which abatement shall commence as of the first day after the expiration of such
ten (10) day period and terminate upon the cessation of such interruption,
failure or inability, and which abatement shall be based on the portion of the
Premises rendered inaccessible or unusable for Tenant's business by such
interruption, failure or inability. The abatement provision set forth above
shall be inapplicable to any interruption, failure or inability described in
this Paragraph 17.e. that is caused by (x) damage from fire or other casualty
(it being acknowledged that such situation shall be governed by Paragraph 26, or
(y) the gross negligence or willful misconduct of Tenant or its agents,
employees or contractors, except where Tenant reimburses Landlord for the
deductible required under Landlord's property damage/rental loss insurance.

        f.   Governmental Controls. In the event any governmental authority
having jurisdiction over the Real Property or the Building promulgates or
revises any Legal Requirement or building, fire or other code or imposes
mandatory or voluntary controls or guidelines on Landlord or the Real Property
or the Building relating to the use or conservation of energy or utilities or
the reduction of automobile or other emissions (collectively "Controls") or in
the event Landlord is required or elects to make alterations to the Real
Property or the Building in order to comply with such mandatory or voluntary
Controls, Landlord may, in its sole discretion, comply with such Controls or
make such alterations to

23

--------------------------------------------------------------------------------

the Real Property or the Building related thereto. Such compliance and the
making of such alterations shall not constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant. Landlord shall use its good faith efforts to minimize
disruption to Tenant's business caused by any such alterations, and, without
limitation, Landlord shall perform any extraordinarily noisy or disruptive work
after Business Hours or on weekends to the extent such procedures would be
generally followed by managers of other first class high rise office buildings
in the San Francisco financial district (except to the extent an emergency
and/or Legal Requirements require otherwise, as reasonably determined by
Landlord).

    18. Personal Property and Other Taxes. Tenant shall pay, at least ten (10)
days before delinquency, any and all taxes, fees, charges or other governmental
impositions levied or assessed against Landlord or Tenant (a) upon Tenant's
equipment, furniture, fixtures, improvements and other personal property
(including carpeting installed by Tenant) located in the Premises, (b) by virtue
of any Alterations made by Tenant to the Premises, and (c) upon this transaction
or any document to which Tenant is a party creating or transferring an interest
or an estate in the Premises. If any such fee, charge or other governmental
imposition is paid by Landlord, Tenant shall reimburse Landlord for Landlord's
payment upon demand.

    19. Rules and Regulations. Tenant shall comply with the rules and
regulations set forth on Exhibit B attached hereto, as such rules and
regulations may be modified or amended by Landlord from time to time (the "Rules
and Regulations"), provided such amendments or modifications shall be reasonable
and non-discriminatory and shall not materially increase the burdens or
obligations imposed by this Lease upon Tenant and shall not prohibit the conduct
of any business in the Premises which Tenant is permitted to conduct pursuant to
Paragraphs 2.g. and 8 hereof. Landlord shall not be responsible to Tenant for
the nonperformance or noncompliance by any other tenant or occupant of the
Building of or with any of the Rules and Regulations, but Landlord shall not
enforce the Rules and Regulations in a discriminatory manner.

    20. Surrender; Holding Over.

        a.  Surrender. Upon the expiration or other termination of this Lease,
Tenant shall surrender the Premises to Landlord vacant and broom-clean, with all
improvements and Alterations (except as provided in Paragraph 9 above) in their
original condition, except for reasonable wear and tear and damage from casualty
or condemnation; provided, however, that prior to the expiration or termination
of this Lease Tenant shall remove from the Premises any Alterations that Tenant
is required by Landlord to remove under the provisions of Paragraph 9, and all
of Tenant's equipment and other personal property, trade fixtures, and
furniture. If such removal is not completed at the expiration or other
termination of this Lease, Landlord may remove the same at Tenant's expense. Any
damage to the Premises or the Building caused by such removal shall be repaired
promptly by Tenant (including the patching or repairing of ceilings and walls)
or, if Tenant fails to do so, Landlord may do so at Tenant's expense. The
removal of the Initial Alterations and other Alterations from the Premises shall
be governed by Paragraph 9 above. Tenant's obligations under this
Paragraph shall survive the expiration or other termination of this Lease. Upon
expiration or termination of this Lease or of Tenant's possession, Tenant shall
surrender all keys to the Premises or any other part of the Building and shall
make known to Landlord the combination of locks on all safes, cabinets and
vaults that may be located in the Premises.

        b.  Holding Over. If Tenant remains in possession of the Premises after
the expiration or earlier termination of this Lease with the express written
consent of Landlord, Tenant's occupancy shall be a month-to-month tenancy at a
rent agreed upon by Landlord and Tenant, but in no event less than the greater
of (i) one hundred fifty percent (150%) of the Monthly Rent and Additional Rent
payable under this Lease during the last full month prior to the date of the
expiration of this Lease or (ii) the

24

--------------------------------------------------------------------------------

then fair market rental (as reasonably determined by Landlord) for the Premises.
Except as provided in the preceding sentence, the month-to-month tenancy shall
be on the terms and conditions of this Lease, except that any renewal options,
expansion options, rights of first refusal, rights of first negotiation or any
other rights or options pertaining to additional space in the Building contained
in this Lease shall be deemed to have terminated and shall be inapplicable
thereto. Landlord's acceptance of rent after such holding over with Landlord's
written consent shall not result in any other tenancy or in a renewal of the
original term of this Lease. If Tenant remains in possession of the Premises
after the expiration or earlier termination of this Lease without Landlord's
consent, Tenant's continued possession shall be on the basis of a tenancy at
sufferance and Tenant shall pay as Monthly Rent during the holdover period an
amount equal to the greater of (i) one hundred fifty percent (150%) of the fair
market rental (as reasonably determined by Landlord) for the Premises or
(ii) two hundred percent (200%) of the Monthly Rent and Additional Rent payable
under this Lease for the last full month prior to the date of such expiration or
termination.

        c.  Indemnification. If Tenant remains in possession of the Premises
after the expiration or earlier termination of this Lease without the express
written consent of Landlord, and such occupancy shall continue for more than ten
(10) days Landlord's written demand to Tenant that Tenant surrender possession
of the Premises to Landlord, Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims incurred by or asserted against Landlord
and arising directly or indirectly from Tenant's failure to timely surrender the
Premises, including but not limited to (i) any rent payable by or any loss,
cost, or damages, including lost profits, claimed by any prospective tenant of
the Premises or any portion thereof, and (ii) Landlord's damages as a result of
such prospective tenant rescinding or terminating a lease of the Premises or any
portion thereof by reason of such failure to timely surrender the Premises.

    21. Subordination and Attornment.

        a.  This Lease is expressly made subject and subordinate to any
mortgage, deed of trust, ground lease, underlying lease or like encumbrance
affecting any part of the Real Property or any interest of Landlord therein
which is now existing or hereafter executed or recorded, any present or future
modification, amendment or supplement to any of the foregoing, and to any
advances made thereunder (any of the foregoing being a "Superior Interest")
without the necessity of any further documentation evidencing such
subordination. Notwithstanding the foregoing, Tenant shall, within ten (10) days
after Landlord's request, execute and deliver to Landlord a document evidencing
the subordination of this Lease to a particular Superior Interest. Tenant hereby
irrevocably appoints Landlord as Tenant's attorney-in-fact to execute and
deliver any such instrument in the name of Tenant if Tenant fails to do so
within such time. If the interest of Landlord in the Real Property or the
Building is transferred to any person ("Purchaser") pursuant to or in lieu of
proceedings for enforcement of any Superior Interest, Tenant shall immediately
and automatically attorn to the Purchaser, and this Lease shall continue in full
force and effect as a direct lease between the Purchaser and Tenant on the terms
and conditions set forth herein. Notwithstanding the foregoing, if a Superior
Interest is created following the execution of this Lease, Landlord's delivery
to Tenant of a non-disturbance agreement with respect thereto as described in
Paragraph 21.b. below and otherwise in such holder's standard institutional form
or other reasonable form shall be a condition to the subordination of this Lease
thereto, provided that Tenant pays any fees or charges required by such holder
in order to obtain such non-disturbance agreement.

        b.  Landlord will request that the holders of any Superior Interests in
place as of the date of this Lease execute a written "non-disturbance agreement"
on Tenant's behalf providing that, if Tenant is not in default under this Lease
beyond any applicable grace period, that such party will recognize this Lease
and Tenant's rights hereunder and will not disturb Tenant's possession
hereunder, and if this Lease is by operation of law terminated in a foreclosure,
that a new lease will be entered into on the same terms as this Lease for the
remaining term hereof. The failure of any such holder of a Superior

25

--------------------------------------------------------------------------------

Interest to execute and deliver such a non-disturbance agreement upon Landlord's
request shall not constitute a default hereunder by Landlord, it being
understood that Landlord's sole obligation is to request in good faith the
execution and delivery of such agreement. Further, if in order to obtain such
non-disturbance agreement from any such holder of a Superior Interest Landlord
is required to expend any sum, Landlord shall so notify Tenant and Tenant shall
either pay such sum or be deemed to have released Landlord from any further
obligation to obtain such non-disturbance agreement. In no event shall Landlord
be required to expend any sums in connection therewith.

    22. Financing Condition. If any lender or ground lessor that intends to
acquire an interest in, or holds a mortgage, ground lease or deed of trust
encumbering any portion of the Real Property should require either the execution
by Tenant of an agreement requiring Tenant to send such lender written notice of
any default by Landlord under this Lease, giving such lender the right to cure
such default until such lender has completed foreclosure, and preventing Tenant
from terminating this Lease unless such default remains uncured after
foreclosure has been completed, and/or any modification of the agreements,
covenants, conditions or provisions of this Lease, then Tenant agrees that it
shall, within fifteen (15) days after Landlord's request, execute and deliver
such agreement and modify this Lease as required by such lender or ground
lessor; provided, however, that no such modification shall affect the length of
the term or increase the rent payable by Tenant under Paragraphs 5 and 7 or
otherwise increase Tenant's obligations (other than notice requirements and
other similar ministerial obligations). Tenant acknowledges and agrees that its
failure to timely execute any such agreement or modification required by such
lender or ground lessor may cause Landlord serious financial damage by causing
the failure of a financing transaction and giving Landlord all of its rights and
remedies under Paragraph 25 below, including its right to damages caused by the
loss of such financing.

    23. Entry by Landlord. Landlord may, at any and all reasonable times, and
upon reasonable advance notice (provided that no advance notice need be given if
an emergency (as determined by Landlord in its reasonable judgment) necessitates
an immediate entry or prior to entry to provide routine janitorial services),
enter the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply janitorial and any other
service Landlord is required to provide hereunder, (c) show the Premises to
prospective lenders, purchasers or tenants, (d) post notices of
nonresponsibility, and (e) alter, improve or repair the Premises or any other
portion of the Real Property. In connection with any such alteration,
improvement or repair, Landlord may erect in the Premises or elsewhere in the
Real Property scaffolding and other structures reasonably required for the work
to be performed. Except as otherwise expressly provided in this Lease, in no
event shall such entry or work entitle Tenant to an abatement of rent,
constitute an eviction of Tenant, constructive or otherwise, or impose upon
Landlord any liability whatsoever, including but not limited to liability for
consequential damages or loss of business or profits by Tenant; provided,
however, that Landlord shall use good faith efforts to cause all such work to be
done in such a manner as to cause as little interference to Tenant as reasonably
possible without incurring additional expense. Landlord shall at all times
retain a key with which to unlock all of the doors in the Premises, except
Tenant's vaults and safes. If an emergency necessitates immediate access to the
Premises, Landlord may use whatever force is necessary to enter the Premises and
any such entry to the Premises shall not constitute a forcible or unlawful entry
into the Premises, a detainer of the Premises, or an eviction of Tenant from the
Premises, or any portion thereof.

    24. Insolvency or Bankruptcy. The occurrence of any of the following shall
constitute an Event of Default under Paragraph 25 below:

        1.  Tenant ceases doing business as a going concern, makes an assignment
for the benefit of creditors, is adjudicated an insolvent, files a petition (or
files an answer admitting the material allegations of such petition) seeking for
Tenant any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar arrangement under any state or federal bankruptcy or
other law, or Tenant consents to or acquiesces in the appointment, pursuant to
any state or federal

26

--------------------------------------------------------------------------------

bankruptcy or other law, of a trustee, receiver or liquidator for the Premises,
for Tenant or for all or any substantial part of Tenant's assets; or

        2.  Tenant fails within sixty (60) days after the commencement of any
proceedings against Tenant seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any state or
federal bankruptcy or other Legal Requirement, to have such proceedings
dismissed, or Tenant fails, within sixty (60) days after an appointment pursuant
to any state or federal bankruptcy or other Legal Requirement without Tenant's
consent or acquiescence, of any trustee, receiver or liquidator for the
Premises, for Tenant or for all or any substantial part of Tenant's assets, to
have such appointment vacated; or

        3.  Tenant is unable, or admits in writing its inability, to pay its
debts as they mature; or

        4.  Tenant gives notice to any governmental body of its insolvency or
pending insolvency, or of its suspension or pending suspension of operations.

    In no event shall this Lease be assigned or assignable by reason of any
voluntary or involuntary bankruptcy, insolvency or reorganization proceedings,
nor shall any rights or privileges hereunder be an asset of Tenant, the trustee,
debtor-in-possession, or the debtor's estate in any bankruptcy, insolvency or
reorganization proceedings.

    25. Default and Remedies.

        a.  Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" by Tenant:

            1.  Tenant fails to pay when due Monthly Rent, Additional Rent or
any other rent due hereunder within five (5) days after written notice from
Landlord that such sum is due, except that Landlord shall only be required to
give one such notice in any calendar year, and after any such notice is given
any failure by Tenant in such calendar year to pay Monthly Rent, Additional Rent
or any other rent due hereunder within five (5) days after due shall itself
constitute an Event of Default, without the requirement of notice from Landlord
of such failure; or

            2.  Tenant abandons the Premises or any portion thereof; or

            3.  Tenant fails to deliver any estoppel certificate pursuant to
Paragraph 29 below, subordination agreement pursuant to Paragraph 21 above, or
document required pursuant to Paragraph 22 above, within the applicable period
set forth therein; or

            4.  Tenant violates the bankruptcy and insolvency provisions of
Paragraph 24 above; or

            5.  Tenant makes or has made or furnishes or has furnished any
warranty, representation or statement to Landlord in connection with this Lease,
or any other agreement made by Tenant for the benefit of Landlord, which is or
was false or misleading in any material respect when made or furnished; or

            6.  Tenant assigns this Lease or subleases any portion of the
Premises in violation of Paragraph 13 above; or

            7.  Tenant fails to comply with any other provision of this Lease in
the manner required pursuant to this Lease within thirty (30) days after written
notice from Landlord of such failure (or if the noncompliance cannot by its
nature be cured within the 30-day period, if Tenant fails to commence to cure
such noncompliance within the 30-day period and thereafter diligently prosecute
such cure to completion).

27

--------------------------------------------------------------------------------

        b.  Remedies. Upon the occurrence of an Event of Default Landlord shall
have the following remedies, which shall not be exclusive but shall be
cumulative and shall be in addition to any other remedies now or hereafter
allowed by law:

            1.  Landlord may terminate Tenant's right to possession of the
Premises at any time by written notice to Tenant. Tenant expressly acknowledges
that in the absence of such written notice from Landlord, no other act of
Landlord, including, but not limited to, its re-entry into the Premises, its
efforts to relet the Premises, its reletting of the Premises for Tenant's
account, its storage of Tenant's personal property and trade fixtures, its
acceptance of keys to the Premises from Tenant, its appointment of a receiver,
or its exercise of any other rights and remedies under this Paragraph 25 or
otherwise at law, shall constitute an acceptance of Tenant's surrender of the
Premises or constitute a termination of this Lease or of Tenant's right to
possession of the Premises.

    Upon such termination in writing of Tenant's right to possession of the
Premises, this Lease shall terminate and Landlord shall be entitled to recover
damages from Tenant as provided in California Civil Code Section 1951.2 or any
other applicable existing or future Legal Requirement providing for recovery of
damages for such breach, including but not limited to the following:

(i)The reasonable cost of recovering the Premises; plus

(ii)The reasonable cost of removing Tenant's Alterations, trade fixtures and
improvements; plus

(iii)All unpaid rent due or earned hereunder prior to the date of termination,
less the proceeds of any reletting or any rental received from subtenants prior
to the date of termination applied as provided in Paragraph 25.b.2. below,
together with interest at the Interest Rate, on such sums from the date such
rent is due and payable until the date of the award of damages; plus

(iv)The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Paragraph 7 above, as reasonably estimated by
Landlord, from the date of termination until the date of the award of damages,
exceeds the amount of such rental loss as Tenant proves could have been
reasonably avoided, together with interest at the Interest Rate on such sums
from the date such rent is due and payable until the date of the award of
damages; plus

(v)The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Paragraph 7 above, as reasonably estimated by
Landlord, for the remainder of the then term, after the date of the award of
damages exceeds the amount such rental loss as Tenant proves could have been
reasonably avoided, discounted at the discount rate published by the Federal
Reserve Bank of San Francisco for member banks at the time of the award plus one
percent (1%); plus

(vi)Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable law, including without limitation any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant's failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom.

            2.  Landlord has the remedy described in California Civil Code
Section 1951.4 (a landlord may continue the lease in effect after the tenant's
breach and abandonment and recover rent as it becomes due, if the tenant has the
right to sublet and assign subject only to reasonable limitations), and may
continue this Lease in full force and effect and may enforce all of its rights
and remedies under this Lease, including, but not limited to, the right to
recover rent as it becomes due. After the occurrence of an Event of Default,
Landlord may enter the Premises without terminating this Lease and sublet all or
any part of the Premises for Tenant's account to any person, for such term
(which may be a period beyond the remaining term of this Lease), at such rents
and on such other

28

--------------------------------------------------------------------------------

terms and conditions as Landlord deems advisable. In the event of any such
subletting, rents received by Landlord from such subletting shall be applied
(i) first, to the payment of the costs of maintaining, preserving, altering and
preparing the Premises for subletting, the other costs of subletting, including
but not limited to brokers' commissions, attorneys' fees and expenses of removal
of Tenant's personal property, trade fixtures and Alterations; (ii) second, to
the payment of rent then due and payable hereunder; (iii) third, to the payment
of future rent as the same may become due and payable hereunder; (iv) fourth,
the balance, if any, shall be paid to Tenant upon (but not before) expiration of
the term of this Lease. If the rents received by Landlord from such subletting,
after application as provided above, are insufficient in any month to pay the
rent due and payable hereunder for such month, Tenant shall pay such deficiency
to Landlord monthly upon demand. Notwithstanding any such subletting for
Tenant's account without termination, Landlord may at any time thereafter, by
written notice to Tenant, elect to terminate this Lease by virtue of a previous
Event of Default.

    During the continuance of an Event of Default, for so long as Landlord does
not terminate Tenant's right to possession of the Premises and subject to
Paragraph 13, entitled Assignment and Subletting, and the options granted to
Landlord thereunder, Landlord shall not unreasonably withhold its consent to an
assignment or sublease of Tenant's interest in the Premises or in this Lease.

            3.  During the continuance of an Event of Default, and after
Tenant's abandonment of the Premises (within the meaning of California Civil
Code Section 1951.2) or Landlord's eviction of Tenant from the Premises by
appropriate legal proceedings, Landlord may enter the Premises without
terminating this Lease and remove all Tenant's personal property, Alterations
and trade fixtures from the Premises and store them at Tenant's risk and
expense. If Landlord removes such property from the Premises and stores it at
Tenant's risk and expense, and if Tenant fails to pay the cost of such removal
and storage after written demand therefor and/or to pay any rent then due, then
after the property has been stored for a period of thirty (30) days or more
Landlord may sell such property at public or private sale, in the manner and at
such times and places as Landlord deems commercially reasonable following
reasonable notice to Tenant of the time and place of such sale. The proceeds of
any such sale shall be applied first to the payment of the expenses for removal
and storage of the property, the preparation for and the conducting of such
sale, and for attorneys' fees and other legal expenses incurred by Landlord in
connection therewith, and the balance shall be applied as provided in
Paragraph 25.b.2. above.

    Tenant hereby waives all claims for damages that may be caused by Landlord's
reentering and taking possession of the Premises or removing and storing
Tenant's personal property pursuant to this Paragraph 25, and Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all Claims
resulting from any such act. No reentry by Landlord shall constitute or be
construed as a forcible entry by Landlord.

            4.  Landlord may require Tenant to remove any and all Alterations
from the Premises or, if Tenant fails to do so within ten (10) days after
Landlord's request, Landlord may do so at Tenant's expense.

            5.  Landlord may cure the Event of Default at Tenant's expense, it
being understood that such performance shall not waive or cure the subject Event
of Default. If Landlord pays any sum or incurs any expense in curing the Event
of Default, Tenant shall reimburse Landlord upon demand for the amount of such
payment or expense with interest at the Interest Rate from the date the sum is
paid or the expense is incurred until Landlord is reimbursed by Tenant. Any
amount due Landlord under this subsection shall constitute additional rent
hereunder.

        c.  Waiver of Redemption. Tenant hereby waives, for itself and all
persons claiming by and under Tenant, all rights and privileges which it might
have under any present or future Legal Requirement to redeem the Premises or to
continue this Lease after being dispossessed or ejected from the Premises.

29

--------------------------------------------------------------------------------

    26. Damage or Destruction. If all or a part of the Premises are damaged by
fire or other casualty, or if the Building is so damaged that access to or use
and occupancy of the Premises is materially impaired, within thirty (30) days of
the date of the damage Landlord shall give Tenant notice of Landlord's
reasonable estimate of the time required from the date of the damage to repair
the damage (the "Damage Estimate"). If the Damage Estimate is one hundred twenty
(120) days or less, then Landlord shall repair the damage and this Lease shall
remain in full force and effect. If the Damage Estimate is more than one hundred
twenty (120) days, Landlord, at its option exercised by written notice to Tenant
within sixty (60) days of the date of the damage, shall either (a) repair the
damage, in which event this Lease shall continue in full force and effect, or
(b) terminate this Lease as of the date specified by Landlord in the notice,
which date shall be not less than thirty (30) days nor more than sixty (60) days
after the date such notice is given, and this Lease shall terminate on the date
specified in the notice. If the Damage Estimate is more than one (1) year, and
Landlord does not give notice terminating this Lease, then Tenant may give
notice to Landlord, within thirty (30) calendar days after Tenant receives the
Damage Estimate, terminating this Lease as of the date specified in Tenant's
termination notice, which date shall not be before the date of such notice or
more than thirty (30) days after the date of Tenant's termination notice.

    Notwithstanding anything to contrary contained in this Paragraph 26, if the
initial Damage Estimate is more than ninety (90) days, and the date on which
Landlord reasonably anticipates the repairs of such damage will be completed is
during the last twelve (12) months of the Lease term, Landlord and Tenant shall
each have the option to terminate this Lease by giving written notice to the
other, in the case of Landlord together with the Damage Estimate, or, in the
case of Tenant, within thirty (30) days of Tenant's receipt of the Damage
Estimate, and this Lease shall terminate as of the date specified by the party
in its termination notice, which date shall not be before the date of such
notice or more than thirty (30) days after the date of such notice.

    Notwithstanding the foregoing, if Landlord shall purport to exercise its
termination right pursuant to this paragraph, and within fifteen (15) days
thereafter Tenant shall validly exercise any theretofore unexercised renewal
option under Paragraph 52 below, Landlord's exercise of such termination right
shall be deemed void and of no force and effect, but the remaining provisions of
this Paragraph 26 shall fully apply with respect to such fire or other casualty,
and any rights of Landlord (but not Tenant) to terminate this Lease pursuant to
the first Paragraph of this Paragraph 26 shall survive and remain exercisable in
accordance with the terms of such first paragraph.

    Notwithstanding anything to the contrary in the Paragraph 26, if damage
which would otherwise lead to a right to terminate this Lease results from the
willful misconduct of Landlord or Tenant, the party from whose misconduct such
damage results shall have no right to terminate this Lease.

    If the fire or other casualty damages the Premises or the common areas of
the Real Property necessary for Tenant's use and occupancy of the Premises, and
Tenant ceases to use any portion of the Premises as a result of such damage,
then during the period the Premises or portion thereof are rendered unusable by
such damage and repair, Tenant's Monthly Rent and Additional Rent under
Paragraphs 5 and 7 above shall be proportionately reduced based upon the extent
to which the damage and repair prevents Tenant from conducting, and Tenant does
not conduct, its business at the Premises; provided, however, if the damage
results from the negligence or willful misconduct of Tenant or Tenant's agents,
employees, contractors, licensees or invitees, then Tenant's Monthly Rent and
Additional Rent will not abate unless Tenant reimburses Landlord for the
deductible required under Landlord's property damage/rental loss insurance.
Landlord shall not be obligated to repair or replace any of Tenant's movable
furniture, equipment, trade fixtures, and other personal property, nor any
Alterations installed in the Premises by Tenant (other than those of the Initial
Alterations which are normal and customary general office improvements), and no
damage to any of the foregoing shall entitle Tenant to any abatement, and Tenant
shall, at Tenant's sole cost and expense, repair and replace

30

--------------------------------------------------------------------------------

such items. All such repair and replacement of Alterations shall be constructed
in accordance with Paragraph 9 above regarding Alterations.

    A total destruction of the Building shall automatically terminate this
Lease. In no event shall Tenant be entitled to any compensation or damages from
Landlord for loss of use of the whole or any part of the Premises or for any
inconvenience occasioned by any such destruction, rebuilding or restoration of
the Premises, the Building or access thereto, except for the rent abatement
expressly provided above. Tenant hereby waives California Civil Code Sections
1932(2) and 1933(4), providing for termination of hiring upon destruction of the
thing hired and Sections 1941 and 1942, providing for repairs to and of
premises.

    27. Eminent Domain.

        a.  If all or any part of the Premises are taken by any public or
quasi-public authority under the power of eminent domain, or any agreement in
lieu thereof (a "taking"), this Lease shall terminate as to the portion of the
Premises taken effective as of the date of taking. If only a portion of the
Premises is taken, Landlord or Tenant may terminate this Lease as to the
remainder of the Premises upon written notice to the other party within ninety
(90) days after the taking; provided, however, that Tenant's right to terminate
this Lease is conditioned upon the remaining portion of the Premises being of
such size or configuration that such remaining portion of the Premises is
unusable or uneconomical for Tenant's business. Landlord shall be entitled to
all compensation, damages, income, rent awards and interest thereon whatsoever
which may be paid or made in connection with any taking and Tenant shall have no
claim against Landlord or any governmental authority for the value of any
unexpired term of this Lease or of any of the improvements or Alterations in the
Premises; provided, however, that the foregoing shall not prohibit Tenant from
prosecuting a separate claim against the taking authority for an amount
separately designated for Tenant's relocation expenses or the interruption of or
damage to Tenant's business or as compensation for Tenant's personal property,
trade fixtures, Alterations or other improvements paid for by Tenant so long as
any award to Tenant will not reduce the award to Landlord. In the event of a
partial taking of the Premises which does not result in a termination of this
Lease, the Monthly Rent and Additional Rent under Paragraphs 5 and 7 hereunder
shall be equitably reduced. If all or any part of the Real Property other than
the Premises is taken, Landlord may terminate this Lease upon written notice to
Tenant given within ninety (90) days after the date of taking. If a portion of
the Real Property other than the Premises is taken, and such taking renders
Tenant without reasonable access to the Premises, Tenant may terminate this
Lease upon written notice to Landlord given within thirty (30) days after the
date of taking. Any termination pursuant to this Paragraph shall be effective as
of the date specified by the party in its termination notice, which date shall
not be before the date of such notice or more than thirty (30) days after the
date of such notice.

        b.  Notwithstanding the foregoing, if all or any portion of the Premises
is taken for a period of time not exceeding one (1) year ending prior to the end
of the term of this Lease, this Lease shall remain in full force and effect and
Tenant shall continue to pay all rent and to perform all of its obligations
under this Lease; provided, however, that Tenant shall be entitled to all
compensation, damages, income, rent awards and interest thereon that is paid or
made in connection with such temporary taking of the Premises (or portion
thereof), except that any such compensation in excess of the rent or other
amounts payable to Landlord hereunder shall be promptly paid over to Landlord as
received. Landlord and Tenant each hereby waive the provisions of California
Code of Civil Procedure Section 1265.130 and any other applicable existing or
future Legal Requirement providing for, or allowing either party to petition the
courts of the state in which the Real Property is located for, a termination of
this Lease upon a partial taking of the Premises and/or the Building.

    28. Landlord's Liability; Sale of Building. The term "Landlord," as used in
this Lease, shall mean only the owner or owners of the Real Property at the time
in question. Notwithstanding any other provision of this Lease, the liability of
Landlord for its obligations under this Lease is limited solely to

31

--------------------------------------------------------------------------------

Landlord's interest in the Real Property as the same may from time to time be
encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against the constituent
shareholders, partners or other owners of Landlord, or the directors, officers,
employees and agents of Landlord or such constituent shareholder, partner or
other owner, on account of any of Landlord's obligations or actions under this
Lease. In addition, in the event of any conveyance of title to the Real
Property, then the grantor or transferor shall be relieved of all liability with
respect to Landlord's obligations to be performed under this Lease after the
date of such conveyance. In no event shall Landlord be deemed to be in default
under this Lease unless Landlord fails to perform its obligations under this
Lease, Tenant delivers to Landlord written notice specifying the nature of
Landlord's alleged default, and Landlord fails to cure such default within
thirty (30) days following receipt of such notice (or, if the default cannot
reasonably be cured within such period, to commence action within such thirty
(30)-day period and proceed diligently thereafter to cure such default). Upon
any conveyance of title to the Real Property, the grantee or transferee shall be
deemed to have assumed Landlord's obligations to be performed under this Lease
from and after the date of such conveyance, subject to the limitations on
liability set forth above in this Paragraph 28. If Tenant provides Landlord with
any security for Tenant's performance of its obligations hereunder, and Landlord
transfers such security to the grantee or transferee of Landlord's interest in
the Real Property, Landlord shall be released from any further responsibility or
liability for such security. Notwithstanding any other provision of this Lease,
but not in limitation of the provisions of Paragraph 14.a. above, Landlord shall
not be liable for any consequential damages or interruption or loss of business,
income or profits, or claims of constructive eviction, nor shall Landlord be
liable for loss of or damage to artwork, currency, jewelry, bullion, unique or
valuable documents, securities or other valuables, or for other property not in
the nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions. Wherever in this
Lease Tenant (a) releases Landlord from any claim or liability, (b) waives or
limits any right of Tenant to assert any claim against Landlord or to seek
recourse against any property of Landlord or (c) agrees to indemnify Landlord
against any matters, the relevant release, waiver, limitation or indemnity shall
run in favor of and apply to Landlord, the constituent shareholders, partners or
other owners of Landlord, and the directors, officers, employees and agents of
Landlord and each such constituent shareholder, partner or other owner.

    Notwithstanding anything to the contrary contained above in this
Paragraph 28 or elsewhere in this Lease, in the event that Landlord's interest
in the Real Property, as the same may from time to time be encumbered, shall be
in excess of Ten Million Dollars ($10,000,000.00), then such excess shall not be
subject to any claims by Tenant or liability to Tenant arising out of or in
connection with this Lease.

    29. Estoppel Certificates. At any time and from time to time, upon not less
than ten (10) Business Days' prior notice from Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement certifying the commencement date
of this Lease, stating that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and the date and nature of each such modification), that
to the best of Tenant's knowledge Landlord is not in default under this Lease
(or, if Landlord is in default, specifying the nature of such default), that
Tenant is not in default under this Lease (or if Tenant is in default,
specifying the nature of such default), the current amounts of and the dates to
which the Monthly Rent and Additional Rent has been paid, and setting forth such
other matters as may be reasonably requested by Landlord. Any such statement may
be conclusively relied upon by a prospective purchaser of the Real Property or
by a lender obtaining a lien on the Real Property as security. If Tenant fails
to deliver such statement within the time required hereunder, such failure shall
be conclusive upon Tenant that (i) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) there are no
uncured defaults in Landlord's performance of its obligations hereunder, (iii)
not more than one month's installment of Monthly Rent has been paid in advance,
and (iv) any other statements of fact included by Landlord in such statement are
correct. Tenant acknowledges and agrees that its failure to

32

--------------------------------------------------------------------------------

execute such certificate may cause Landlord serious financial damage by causing
the failure of a sale or financing transaction and giving Landlord all of its
rights and remedies under Paragraph 25 above, including its right to damages
caused by the loss of such sale or financing.

    30. Right of Landlord to Perform. If Tenant fails to make any payment
required hereunder (other than Monthly Rent and Additional Rent) or fails to
perform any other of its obligations hereunder, after the expiration of any
applicable grace or cure period (unless waiting for such period to expire would
jeopardize the health, safety or quiet enjoyment of the Building by its tenants
and occupants or cause further damage or loss to Landlord or the Real Property,
as reasonably determined by Landlord, or result in any violation (or continuance
of any violation) of any Legal Requirement), Landlord may, but shall not be
obliged to, and without waiving any default of Tenant or releasing Tenant from
any obligations to Landlord hereunder, make any such payment or perform any
other such obligation on Tenant's behalf. All sums so paid by Landlord and all
necessary incidental costs in connection with the performance by Landlord of an
obligation of Tenant (together with interest thereon from the date of such
payment by Landlord until paid at the Interest Rate) shall be payable by Tenant
to Landlord upon demand, and Tenant's failure to make such payment upon demand
shall entitle Landlord to the same rights and remedies provided Landlord in the
event of non-payment of rent.

    31. Late Charge. Tenant acknowledges that late payment of any installment of
Monthly Rent or Additional Rent or any other amount required under this Lease
will cause Landlord to incur costs not contemplated by this Lease and that the
exact amount of such costs would be extremely difficult and impracticable to
fix. Such costs include, without limitation, processing and accounting charges,
late charges that may be imposed on Landlord by the terms of any encumbrance or
note secured by the Real Property and the loss of the use of the delinquent
funds. Therefore, if any installment of Monthly Rent or Additional Rent or any
other amount due from Tenant is not received within five (5) days after due,
Tenant shall pay to Landlord on demand, on account of the delinquent payment, an
additional sum equal to the greater of (i) five percent (5%) of the overdue
amount, or (ii) $100.00, which additional sum represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of late payment by
Tenant. Notwithstanding the foregoing, Landlord shall give Tenant notice of
non-payment of any amounts required of Tenant under this Lease and five (5) days
after delivery of such notice to cure such non-payment once in each calendar
year before assessing the late charge in such calendar year pursuant to this
Paragraph 31. Acceptance of any late charge shall not constitute a waiver of
Tenant's default with respect to the overdue amount, nor prevent Landlord from
exercising its right to collect interest as provided above, rent, or any other
damages, or from exercising any of the other rights and remedies available to
Landlord.

    32. Attorneys' Fees; Waiver of Jury Trial. In the event of any action or
proceeding between Landlord and Tenant (including an action or proceeding
between Landlord and the trustee or debtor in possession while Tenant is a
debtor in a proceeding under any bankruptcy law) to enforce any provision of
this Lease, the losing party shall pay to the prevailing party all costs and
expenses, including, without limitation, reasonable attorneys' fees and
expenses, incurred in such action and in any appeal in connection therewith by
such prevailing party. The "prevailing party" will be determined by the court
before whom the action was brought based upon an assessment of which party's
major arguments or positions taken in the suit or proceeding could fairly be
said to have prevailed over the other party's major arguments or positions on
major disputed issues in the court's decision. Notwithstanding the foregoing,
however, Landlord shall be deemed the prevailing party in any unlawful detainer
or other action or proceeding instituted by Landlord based upon any default or
alleged default of Tenant hereunder if (i) judgment is entered in favor of
Landlord, or (ii) prior to trial or judgment Tenant pays all or any portion of
the rent claimed by Landlord, vacates the Premises, or otherwise cures the
default claimed by Landlord.

    If Landlord becomes involved in any litigation or dispute, threatened or
actual, by or against anyone not a party to this Lease, but arising by reason of
or related to any act or omission of Tenant

33

--------------------------------------------------------------------------------

or any Tenant Party, Tenant agrees to pay Landlord's reasonable attorneys' fees
and other costs incurred in connection with the litigation or dispute,
regardless of whether a lawsuit is actually filed.

    IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, LANDLORD AND TENANT HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL. Landlord and Tenant agree that
this paragraph constitutes a written consent to waiver of trial by jury within
the meaning of California Code of Civil Procedure Section 631(a)(2), and Tenant
does hereby authorize and empower Landlord to file this paragraph and/or this
Lease, as required, with the clerk or judge of any court of competent
jurisdiction as a written consent to waiver of jury trial.

    33. Waiver. No provisions of this Lease shall be deemed waived by Landlord
or Tenant unless such waiver is in a writing signed by the party giving such
waiver. The waiver by either party of any breach of any provision of this Lease
by the other party shall not be deemed a waiver of any subsequent breach of the
same or any other provision of this Lease. No delay or omission in the exercise
of any right or remedy of Landlord upon any default by Tenant, or of Tenant upon
any default of Landlord, shall impair such right or remedy or be construed as a
waiver. Landlord's acceptance of any payments of rent due under this Lease shall
not be deemed a waiver of any default by Tenant under this Lease (including
Tenant's recurrent failure to timely pay rent) other than Tenant's nonpayment of
the accepted sums, and no endorsement or statement on any check or accompanying
any check or payment shall be deemed an accord and satisfaction. Tenant's
payment of rent due and Tenant's continuance in possession shall not constitute
a waiver by Tenant of any default of Landlord. Landlord's consent to or approval
of any act by Tenant requiring Landlord's consent or approval shall not be
deemed to waive or render unnecessary Landlord's consent to or approval of any
subsequent act by Tenant.

    34. Notices. All notices and demands which may or are required to be given
by either party to the other hereunder shall be in writing. All notices and
demands by Landlord to Tenant shall be delivered personally or sent by United
States mail, postage prepaid, or by any reputable overnight or same-day courier,
addressed to Tenant at the Premises, or to such other place as Tenant may from
time to time designate by notice to Landlord hereunder. All notices and demands
by Tenant to Landlord shall be sent by United States mail, postage prepaid, or
by any reputable overnight or same-day courier, addressed to Landlord in care of
Shorenstein Company, L.P., 555 California Street, 49th floor, San Francisco,
California 94104, or to such other place as Landlord may from time to time
designate by notice to Tenant hereunder. Notices delivered personally or sent
same-day courier will be effective immediately upon delivery to the addressee at
the designated address; notices sent by overnight courier will be effective one
(1) Business Day after acceptance by the service for delivery; notices sent by
mail will be effective two (2) Business Days after mailing. In the event Tenant
requests multiple notices hereunder, Tenant will be bound by such notice from
the earlier of the effective times of the multiple notices.

    35. Deleted.

    36. Defined Terms and Marginal Headings. When required by the context of
this Lease, the singular includes the plural. If more than one person or entity
signs this Lease as Tenant, the obligations hereunder imposed upon Tenant shall
be joint and several, and the act of, written notice to or from, refund to, or
signature of, any Tenant signatory to this Lease (including without limitation
modifications of this Lease made by fewer than all such Tenant signatories)
shall bind every other Tenant signatory as though every other Tenant signatory
had so acted, or received or given the written notice or refund, or signed. The
headings and titles to the paragraphs of this Lease are for convenience only and
are not to be used to interpret or construe this Lease. Wherever the term
"including" or

34

--------------------------------------------------------------------------------

"includes" is used in this Lease it shall be construed as if followed by the
phrase "without limitation." The language in all parts of this Lease shall in
all cases be construed as a whole and in accordance with its fair meaning and
not construed for or against any party simply because one party was the drafter
thereof.

    37. Time and Applicable Law. Time is of the essence of this Lease and of
each and all of its provisions. This Lease shall be governed by and construed in
accordance with the laws of the State of California, and the venue of any action
or proceeding under this Lease shall be the City and County of San Francisco,
California.

    38. Successors. Subject to the provisions of Paragraphs 13 and 28 above, the
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors, executors, administrators and assigns.

    39. Entire Agreement; Modifications. This Lease (including any exhibit,
rider or attachment hereto) constitutes the entire agreement between Landlord
and Tenant with respect to Tenant's lease of the Premises. No provision of this
Lease may be amended or otherwise modified except by an agreement in writing
signed by the parties hereto. Neither Landlord nor Landlord's agents have made
any representations or warranties with respect to the Premises, the Building,
the Real Property or this Lease except as expressly set forth herein, including
without limitation any representations or warranties as to the suitability or
fitness of the Premises for the conduct of Tenant's business or for any other
purpose, nor has Landlord or its agents agreed to undertake any alterations or
construct any improvements to the Premises except those, if any, expressly
provided in this Lease, and no rights, easements or licenses shall be acquired
by Tenant by implication or otherwise unless expressly set forth herein. Neither
this Lease nor any memorandum hereof shall be recorded by Tenant.

    40. Light and Air. Tenant agrees that no diminution of light, air or view by
any structure which may hereafter be erected (whether or not by Landlord) shall
entitle Tenant to any reduction of rent hereunder, result in any liability of
Landlord to Tenant, or in any other way affect this Lease.

    41. Name of Building. Tenant shall not use the name of the Building for any
purpose other than as the address of the business conducted by Tenant in the
Premises without the written consent of Landlord. Landlord reserves the right to
change the name of the Building at any time in its sole discretion by written
notice to Tenant and Landlord shall not be liable to Tenant for any loss, cost
or expense on account of any such change of name.

    42. Severability. If any provision of this Lease or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Lease and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

    43. Authority. If Tenant is a corporation, partnership, trust, association
or other entity, Tenant and each person executing this Lease on behalf of
Tenant, hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Real Property is located, (c)
Tenant has full corporate, partnership, trust, association or other appropriate
power and authority to enter into this Lease and to perform all Tenant's
obligations hereunder, and (d) each person (and all of the persons if more than
one signs) signing this Lease on behalf of Tenant is duly and validly authorized
to do so.

    44. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to lease or a reservation of or option for
lease, and is not effective as a lease or otherwise until execution and delivery
by both Landlord and Tenant.

35

--------------------------------------------------------------------------------

    45. Real Estate Brokers. Tenant represents and warrants that it has
negotiated this Lease directly with the real estate broker(s) identified in
Paragraph 2 and has not authorized or employed, or acted by implication to
authorize or to employ, any other real estate broker or salesman to act for
Tenant in connection with this Lease. Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all Claims by any real estate broker
or salesman other than the real estate broker(s) identified in Paragraph 2 for a
commission, finder's fee or other compensation as a result of Tenant's entering
into this Lease. Landlord shall pay any commission owing to the Real Estate
Brokers identified in Paragraph 2 above pursuant to a separate agreement, and
shall indemnify, defend and hold Tenant harmless from and against any and all
Claims by such real estate brokers.

    46. Consents and Approvals. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, Landlord
may exercise its sole discretion in granting or withholding such consent or
approval or in making such judgment or determination without reference to any
extrinsic standard of reasonableness, unless the provision providing for such
consent, approval, judgment or determination specifies that Landlord's consent
or approval is not to be unreasonably withheld, or that the standard for such
consent, approval, judgment or determination is to be reasonable, or otherwise
specifies the standards under which Landlord may withhold its consent. Whenever
Tenant requests Landlord to take any action or give any consent or approval,
Tenant shall reimburse Landlord for all of Landlord's reasonable costs incurred
in reviewing the proposed action or consent (whether or not Landlord consents to
any such proposed action), including without limitation reasonable attorneys' or
consultants' fees and expenses, within thirty (30) days after Landlord's
delivery to Tenant of a statement of such costs. The review and/or approval by
Landlord of any item shall not impose upon Landlord any liability for accuracy
or sufficiency of any such item or the quality or suitability of such item for
its intended use. Any such review or approval is for the sole purpose of
protecting Landlord's interest in the Real Property, and neither Tenant nor any
Tenant Party nor any person or entity claiming by, through or under Tenant, nor
any other third party shall have any rights hereunder by virtue of such review
and/or approval by Landlord.

    47. Reserved Rights. Landlord retains and shall have the rights set forth
below, exercisable without notice and without liability to Tenant for damage or
injury to property, person or business and without effecting an eviction,
constructive or actual, or disturbance of Tenant's use or possession of the
Premises or giving rise to any claim for rent abatement:

(a)To grant to anyone the exclusive right to conduct any business or render any
service in or to the Building and its tenants, provided that such exclusive
right shall not operate to require Tenant to use or patronize such business or
service or to exclude Tenant from its use of the Premises expressly permitted
herein.

(b)To perform, or cause or permit to be performed, at any time and from time to
time, including during Business Hours, construction in the common areas and
facilities or other leased areas in the Real Property. Landlord shall use its
good faith efforts to minimize disruption to Tenant's business caused by any
such work, and, without limitation, Landlord shall perform any extraordinarily
noisy or disruptive work after Business Hours or on weekends to the extent such
procedures would be generally followed by managers of other first class high
rise office buildings in the San Francisco financial district (except to the
extent an emergency and/or Legal Requirements require otherwise, as reasonably
determined by Landlord).

(c)To reduce, increase, enclose or otherwise change at any time and from time to
time the size, number, location, lay-out and nature of the common areas and
facilities and other tenancies and premises in the Real Property and to create
additional rentable areas through use or enclosure of common areas.

36

--------------------------------------------------------------------------------



    48. Financial Statements. Within thirty (30) days after Landlord's request
therefor, Tenant shall furnish to Landlord, and to any lender, prospective
lender, purchaser or prospective purchaser designated by Landlord, copies of
Tenant's most recent audited financial statements reflecting Tenant's financial
situation (including without limitation balance sheets, statements of profit and
loss, and changes in financial condition), and in addition shall cause to be
furnished to Landlord similar financial statements for any guarantor(s) of this
Lease. So long as Tenant or such guarantor shall be a publicly traded entity, it
may satisfy the requirements of this Paragraph 48 by delivery of its most recent
publicly available financial statements. Landlord shall use its good faith
efforts to keep any financial statements delivered to it pursuant to this
Paragraph 48 (other than publicly available financial statements) confidential,
and shall inform any party to whom it delivers such non-public financial
statements of the confidential nature of the same. Landlord shall not deliver
any such non-public financial statements to any party which does not have a
legitimate interest in receiving the same by reason of such party's interest or
prospective interest in Landlord or the Real Property.

    49. Signage. Tenant may, at Tenant's expense, install a sign identifying
Tenant's business at the entrance to the Premises, provided that the design,
size, color and location of the sign shall be subject to Landlord's prior
reasonable approval. Tenant shall be entitled, at no cost to Tenant, to have the
name of Tenant's company listed on (i) the Building directory situated in the
lobby of the Building and (ii) the Tenant directory in the lobby of each
multi-tenant floor on which any portion of the Premises is located. If,
subsequent to the time Tenant's name is initially listed on the directories,
Tenant requests a change in Tenant's name as printed thereon, Tenant shall pay
Landlord's standard charge as in effect from time to time for any such change.

    50. Nondisclosure of Lease Terms. Tenant agrees that the terms of this Lease
are confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate with other tenants. Tenant hereby agrees that Tenant shall use its
commercially reasonable efforts to ensure that Tenant and its partners,
officers, directors, employees, agents, real estate brokers and sales persons
and attorneys shall not disclose the terms of this Lease to any other person
without Landlord's prior written consent, except to any accountants of Tenant in
connection with the preparation of Tenant's financial statements or tax returns,
to an assignee of this Lease or sublessee of the Premises, or to an entity or
person to whom disclosure is required by applicable law or in connection with
any action brought to enforce this Lease.

    51. Hazardous Substance Disclosure. California law requires landlords to
disclose to tenants the existence of certain hazardous substances. Accordingly,
the existence of gasoline and other automotive fluids, maintenance fluids,
copying fluids and other office supplies and equipment, certain construction and
finish materials, tobacco smoke, cosmetics and other personal items must be
disclosed. Gasoline and other automotive fluids are found in the garage area of
the Building. Cleaning, lubricating and hydraulic fluids used in the operation
and maintenance of the Building are found in the utility areas of the Building
not generally accessible to Building occupants or the public. Many Building
occupants use copy machines and printers with associated fluids and toners, and
pens, markers, inks, and office equipment that may contain hazardous substances.
Certain adhesives, paints and other construction materials and finishes used in
portions of the Building may contain hazardous substances. Although smoking is
prohibited in the public areas of the Building, these areas may, from time to
time, be exposed to tobacco smoke. Building occupants and other persons entering
the Building from time-to-time may use or carry prescription and
non-prescription drugs, perfumes, cosmetics and other toiletries, and foods and
beverages, some of which may contain hazardous substances. Landlord has made no
special investigation of the Premises with respect to any hazardous substances.

    52. Option to Renew.

        a.  Option to Renew. Tenant shall have the option to renew this Lease
for one (1) additional term of five (5) years, commencing upon the expiration of
the initial term of this Lease. Such renewal

37

--------------------------------------------------------------------------------

option must be exercised, if at all, by written notice given by Tenant to
Landlord not later than twelve (12) months prior to the expiration of the
initial term of this Lease. Notwithstanding the foregoing, at Landlord's option
this renewal option shall be null and void and Tenant shall have no right to
renew this Lease if (i) as of the date immediately preceding the commencement of
the renewal period the Tenant originally named under this Lease and/or any
Affiliate of such Tenant is not in occupancy of the entire Premises then demised
pursuant to this Lease or the Tenant originally named under this Lease and/or
any Affiliate of such Tenant does not intend to continue to remain in such
occupancy (but intends to assign this Lease or sublet the space in whole or in
part), or (ii) on the date Tenant exercises the option or on the date
immediately preceding the commencement date of the renewal period an Event of
Default shall have occurred and be continuing under this Lease.

        b.  Terms and Conditions. If Tenant exercises a renewal option, then
during the applicable renewal period all of the terms and conditions set forth
in this Lease as applicable to the Premises during the initial term shall apply
during the renewal term, except that (i) Tenant shall have no further right to
renew this Lease, (ii) Tenant shall take the Premises in their then "as-is"
state and condition for the applicable renewal period, (iii) the Base Year for
the Premises shall be the calendar year in which the renewal term commences and
the Base Tax Year for the Premises shall be the fiscal tax year in which the
renewal term commences, and (iv) the Monthly Rent payable by Tenant for the
Premises shall be the then-fair market rent for the Premises based upon the
terms of this Lease, as renewed. Fair market rent shall include the periodic
rental increases, if any, that would be included for space leased for the period
the space will be covered by the Lease. For purposes of this Paragraph 52, the
term "fair market rent" shall mean the rental rate that would be applicable for
a lease term commencing on the commencement date of the renewal term and that
would be payable in any arms length negotiations for the Premises in their then
as-is condition, for the renewal term, which rental rate may be established by
reference to rental terms actually negotiated for comparable space under primary
lease (and not sublease), taking into consideration the Base Year and Base Tax
Year with respect to the Premises as set forth above, the location of the
Building and such amenities as existing improvements, view, floor on which the
Premises are situated and the like, situated in first class, reputable,
established high-rise office buildings in the San Francisco Financial District,
in sound physical and economic condition, engaged in then-prevailing ordinary
rental market practices with respect to tenant concessions (if any) (e.g. not
offering extraordinary rental, promotional deals and other concessions to
tenants in an effort to alleviate cash flow problems, difficulties in meeting
loan obligations or other financial distress, or in response to a greater than
average vacancy rate or to entice an anchor tenant into a newly constructed
building). The fair market rent shall be mutually agreed upon by Landlord and
Tenant in writing within the thirty (30) calendar day period commencing three
(3) months prior to commencement of the renewal period. If Landlord and Tenant
are unable to agree upon the fair market monthly rent within such thirty
(30)-day period, then the fair market rent shall be established by the appraisal
procedures set forth in Paragraph 53.c. below.

        c.  Appraisal. Within thirty (30) days after the expiration of the
thirty (30)-day period provided in Paragraph 52.b. above for the mutual
agreement of Landlord and Tenant as to the fair market rent, each party hereto,
at its cost, shall engage a California licensed real estate broker to act on its
behalf in determining the fair market monthly rent. The brokers each shall have
at least ten (10) years' experience with leases in first-class high-rise office
buildings in the San Francisco Financial District. If a party does not appoint a
broker within such thirty (30)-day period but a broker is appointed by the other
respective party, the single broker appointed shall be the sole broker and shall
set the fair market rent. If the two brokers are appointed by the parties as
stated in this paragraph, such brokers shall meet promptly and attempt to set
the fair market rent taking into account all of the parameters set forth in
Paragraph 52.b. above. If such brokers are unable to agree within thirty (30)
days after appointment of the second broker, the brokers shall inform Landlord
and Tenant in writing of their respective determinations of the fair market rent
(each an "Initial Fair Market Rent Determination"), and shall elect a third
broker meeting the qualifications stated in this

38

--------------------------------------------------------------------------------

Paragraph within ten (10) days after the last date the two brokers are given to
set the fair market rent. If the two brokers are unable to agree on a third
broker, the third broker shall be selected by the office of JAMS/ENDISPUTE
located in San Francisco, California or by such other procedure as the two
brokers shall agree. Each of the parties hereto shall bear one-half (1/2) the
cost of appointing the third broker and of the third broker's fee. The third
broker shall be a person who has not previously acted in any capacity for either
party.

    Neither Landlord nor Tenant shall advise the third broker of the fair market
rent determinations delivered by the first two brokers, and Landlord and Tenant
shall instruct the first two brokers not to advise the third broker of such
determinations. The third broker shall make his own determination of the fair
market rent within thirty (30) days of his appointment, and shall be instructed
not to advise either party or the other two brokers of his determination except
as follows: When the third broker has made his determination, he shall so advise
Landlord and Tenant and shall establish a date, at least five (5) days after the
giving of notice by the third broker to Landlord and Tenant, on which he shall
meet with the parties to disclose his determination of the fair market rent.
Such meeting shall take place in the third broker's office unless otherwise
agreed by the parties.

    If the fair market rent determined by the third broker is the average of the
determinations of the fair market rent delivered by Landlord's broker and
Tenant's broker, the third broker's determination of fair market rent shall be
the fair market rent. If such is not the case, fair market rent shall be
whichever of the Initial Fair Market Rent Determinations is closest to the
determination of fair market rent by the third broker.

        d.  Minimum Rental. Notwithstanding the foregoing, in no event shall the
Monthly Rent during the renewal period be less than the aggregate of the amounts
of Monthly Rent and Additional Rent payable by Tenant (for all of the Premises
leased hereunder) under Paragraphs 2.c., 5 and 7 hereof for the calendar month
immediately preceding the commencement of the renewal period.

    THIS LEASE IS EXECUTED by Landlord and Tenant as of the date set forth at
the top of page 1 hereof.

Landlord:   Tenant:
FORTY-FIVE FREMONT ASSOCIATES,
a California general partnership,
 
EMBARCADERO TECHNOLOGIES, INC.,
a Delaware corporation
By: Shorenstein Company, L.P., a
   California limited partnership,
   General Partner
 
By: /s/ Raj P. Sabhlok

--------------------------------------------------------------------------------


   By: Shorenstein Management, Inc.,
       a California corporation,
       General Partner
 
 
By: /s/ Douglas W. Shorenstein

--------------------------------------------------------------------------------

   Douglas W. Shorenstein
   Chairman and Chief Executive Officer
 
Name: Raj P. Sabhlok

--------------------------------------------------------------------------------

Title: SVP, Finance & Corp. Dev.

--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------


EXHIBIT B

RULES AND REGULATIONS

45 FREMONT STREET


    1.  No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside or
inside of the Building or any part of the Premises visible from the exterior of
the Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord's sole discretion. Landlord shall have the right to remove,
at Tenant's expense and without notice to Tenant, any such sign, placard,
picture, advertisement, name or notice that has not been approved by Landlord.

    All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person approved of
by Landlord.

    If Landlord notifies Tenant in writing that Landlord objects to any
curtains, blinds, shades or screens attached to or hung in or used in connection
with any window or door of the Premises, such use of such curtains, blinds,
shades or screens shall be removed immediately by Tenant. No awning shall be
permitted on any part of the Premises.

    2.  No ice, drinking water, towel, barbering or bootblacking, shoeshining or
repair services, or other similar services shall be provided to the Premises,
except from persons authorized by Landlord and at the hours and under
regulations fixed by Landlord.

    3.  The bulletin board or directory of the Building will be provided
exclusively for the display of the name and location of tenants only and
Landlord reserves the right to exclude any other names therefrom.

    4.  The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by any of the Tenant Parties or used by Tenant
for any purpose other than for ingress to and egress from its Premises. The
halls, passages, exits, entrances, elevators, stairways, balconies and roof are
not for the use of the general public and Landlord shall in all cases retain the
right to control and prevent access thereto by all persons whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants. No tenant and no employees or
invitees of any tenant shall go upon the roof of the Building.

    5.  Tenant shall not alter any lock or install any new or additional locks
or any bolts on any interior or exterior door of the Premises without the prior
written consent of Landlord.

    6.  The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose employees or invitees, shall
have caused it.

    7.  Tenant shall not overload the floor of the Premises or mark, drive
nails, screw or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof.

    8.  No furniture, freight or equipment of any kind shall be brought into the
Building without the consent of Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner as Landlord shall
designate. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy equipment brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
or other heavy objects shall, if considered necessary by Landlord, stand on a
platform of such thickness as is necessary to properly

1

--------------------------------------------------------------------------------

distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property from any cause, and all damage done to the Building by
moving or maintaining any such safe or other property shall be repaired at the
expense of Tenant. The elevator designated for freight by Landlord shall be
available for use by all tenants in the Building during the hours and pursuant
to such procedures as Landlord may determine from time to time. The persons
employed to move Tenant's equipment, material, furniture or other property in or
out of the Building must be acceptable to Landlord. The moving company must be a
locally recognized professional mover, whose primary business is the performing
of relocation services, and must be bonded and fully insured. In no event shall
Tenant employ any person or company whose presence may give rise to a labor or
other disturbance in the Real Property. A certificate or other verification of
such insurance must be received and approved by Landlord prior to the start of
any moving operations. Insurance must be sufficient in Landlord's sole opinion,
to cover all personal liability, theft or damage to the Real Property,
including, but not limited to, floor coverings, doors, walls, elevators, stairs,
foliage and landscaping. Special care must be taken to prevent damage to foliage
and landscaping during adverse weather. All moving operations shall be conducted
at such times and in such a manner as Landlord shall direct, and all moving
shall take place during non-business hours unless Landlord agrees in writing
otherwise.

    9.  Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord. Except with the written consent of Landlord, no person or persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose of cleaning the Building or the Premises. Tenant shall not cause
any unnecessary labor by reason of Tenant's carelessness or indifference in the
preservation of good order and cleanliness.

    10. Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building. In no event shall Tenant keep, use, or permit to be used in the
Premises or the Building any guns, firearm, explosive devices or ammunition.

    11. No cooking shall be done or permitted by Tenant in the Premises, nor
shall the Premises be used for the storage of merchandise, for washing clothes,
for lodging, or for any improper, objectionable or immoral purposes.

    Notwithstanding the foregoing, Tenant may maintain and use in the Premises a
small food preparation area with a refrigerator, microwave oven, toaster, coffee
maker and other small appliances; provided that Tenant shall (i) prevent the
emission of any food or cooking odor from leaving the Premises, (ii) be solely
responsible for cleaning the appliances and food preparation surfaces and
removing food-related waste from the Premises and the Building, or shall pay
Landlord's standard rate for such service as an addition to cleaning services
ordinarily provided, (iii) maintain and use such areas solely for Tenant's
employees and business invitees, not as public facilities, and (iv) keep the
Premises free of vermin and other pest infestation and shall exterminate, as
needed, in a manner and through contractors reasonably approved by Landlord,
preventing any emission of odors, due to extermination, from leaving the
Premises. Notwithstanding clause (ii) above, Landlord shall, without special
charge, empty and remove the contents of one (i) 15 gallon (or smaller) waste
container from the food preparation area so long as such container is fully
lined with, and the contents can be removed in, a waterproof plastic liner or
bag, supplied by Tenant, which will prevent any leakage of food related waste or
odors; provided, however, that if at any time Landlord must pay a premium or
special charge to Landlord's cleaning or scavenger contractors for the handling
of food-related or so-called "wet" refuse, Landlord's obligation to provide such
removal, without special charge, shall cease.

2

--------------------------------------------------------------------------------

    12. Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline, or inflammable or combustible fluid or material, or use any
method of heating or air conditioning other than that supplied by Landlord.

    13. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced into the Premises and the Building. No
boring or cutting for wires will be allowed without the prior consent of
Landlord. The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior approval of Landlord.

    14. Upon the expiration or earlier termination of the Lease, Tenant shall
deliver to Landlord the keys of offices, rooms and toilet rooms which have been
furnished by Landlord to Tenant and any copies of such keys which Tenant has
made. In the event Tenant has lost any keys furnished by Landlord, Tenant shall
pay Landlord for such keys.

    15. Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises, except
to the extent and in the manner approved in advance by Landlord. The expense of
repairing any damage resulting from a violation of this rule or removal of any
floor covering shall be borne by the tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.

    16. No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours and in such elevators as shall be designated by Landlord, which
elevator usage shall be subject to the Building's customary charge therefor as
established from time to time by Landlord.

    17. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 P.M. and 8:00 A.M., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises may be
refused unless the person seeking access is known to the person or employee of
the Building in charge and has a pass or is properly identified. Landlord shall
in no case be liable for damages for any error with regard to the admission to
or exclusion from the Building of any person. In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
or otherwise, for the safety of the tenants and protection of property in the
Building.

    18. Tenant shall be responsible for insuring that the doors of the Premises
are closed and securely locked before leaving the Building and must observe
strict care and caution that all water faucets or water apparatus are entirely
shut off before Tenant or Tenant's employees leave the Building, and that all
electricity, gas or air shall likewise be carefully shut off, so as to prevent
waste or damage, and for any default or carelessness Tenant shall make good all
injuries sustained by other tenants or occupants of the Building or Landlord.
Landlord shall not be responsible to Tenant for loss of property on the
Premises, however occurring, or for any damage to the property of Tenant caused
by the employees or independent contractors of Landlord or by any other person.

    19. Landlord reserves the right to exclude or expel from the Building any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

    20. The requirements of any tenant will be attended to only upon application
at the office of the Building. Employees of Landlord shall not perform any work
or do anything outside of their regular duties unless under special instructions
from Landlord, and no employee will admit any person (tenant or otherwise) to
any office without specific instructions from Landlord.

    21. No vending machine or machines of any description shall be installed,
maintained or operated upon the Premises without the prior written consent of
Landlord.

3

--------------------------------------------------------------------------------

    22. Subject to Tenant's right of access to the Premises in accordance with
Building security procedures, Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building on Saturdays, Sundays and
legal holidays and on other days between the hours of 6:00 P.M. and 8:00 A.M.,
and during such further hours as Landlord may deem advisable for the adequate
protection of the Building and the property of its tenants.

4

--------------------------------------------------------------------------------



QuickLinks


LEASE
EXHIBIT B RULES AND REGULATIONS 45 FREMONT STREET
